 REGAL RECYCLING, INC. 355Regal Recycling, Inc. and Local 813, International Brotherhood of Teamsters, AFLŒCIO.1  Cases 29ŒCAŒ16739, 29ŒCAŒ16870, 29ŒCAŒ16951, 29ŒCAŒ17056, 29ŒCAŒ17131, and 29ŒRCŒ8020 September 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On May 17, 1994, Administrative Law Judge Steven Davis issued the attached decision. The Respondent and the General Counsel filed exceptions and supporting briefs, and the Charging Party filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified and set forth in full below.3 1.  The judge found that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging seven em-ployees because of their activities on behalf of Local 813.  The Respondent contends that it did not discharge the employees, but lawfully laid them off until they could produce documentation demonstrating their eligibility under the immigration laws to work in the United States.4  We agree with the judge that the Respondent unlawfully discharged the employees. The relevant facts follow.  Employee Edgar Pineda contacted Teamsters Local 813 in late June 1992.5  On July 13, Local 813 representatives met with 13 of the Respondent™s employees, and the employees signed au-thorization cards.  Four days later, representatives of Lo-cal 813 informed the Respondent that they had obtained authorization cards from a majority of the Respondent™s employees and requested that the Respondent sign a rec-ognition agreement.  Angelo Reali (Angelo), one of the Respondent™s owners, refused to sign the agreement, asserting that the Company already had a collective-bargaining agreement with Laborers Local 445.                                                                                                                        1 Local 445, Laborers International Union of North America, AFLŒCIO intervened in Case 29ŒRCŒ8020.  We correct the case caption to accurately identify the Charging Party. 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 We modify the Order to conform to the violations found and to our decisions in A.P.R.A. Fuel Oil Buyers Group, 320 NLRB 408 (1995), enfd. 134 F.3d 50 (1997), discussed below, and Indian Hills Care Cen-ter, 321 NLRB 144 (1996).  We have substituted a new notice to con-form to the changes in the Order. 4 The Immigration Reform and Control Act (IRCA), 8 U.S.C. §1324 et seq., requires employers to complete INS Form I-9 for each em-ployee after reviewing documents produced by the employee showing identity and eligibility to work in the United States.  5 All dates are in 1992 unless otherwise indicated. After this discussion with the Local 813 representa-tives, Angelo and Supervisor David Rios interrogated several employees about whether they had signed au-thorization cards.  Rios told some employees that he al-ready knew who had signed cards.  He further told Pineda that Angelo and Michael Reali (Michael), who was also an owner and the vice president of the Respon-dent, wanted to know who had contacted Local 813 and that they were angry.  About July 20, Rios held a meeting of all employees at which he presented Raphael Griffin, a representative of Local 445.  Griffin informed the employees that they did not need to join Local 813 because Local 445 already represented them.  The employees responded that they had never signed authorization cards for Local 445 or seen Griffin before that day.6  When employee Norman Ortega outspokenly criticized Local 445, he was called to the side of the room, where Angelo told him that he could lose his job for criticizing that Union.  In the meet-ing, Griffin told the employees that Local 445 could se-cure raises and medical benefits for them, and that they could not sign cards for another union.   The following day, the employees went to the Respon-dent™s office and informed Michael that they desired rep-resentation by Local 813 rather than Local 445.  At a subsequent meeting called by the Respondent, Michael asked the employees why they had signed cards for Lo-cal 813, stated that he would close the facility if they selected that Union, and informed the employees that they would be required to show him proof the next day that they were entitled to reside and work in the United States.7   6 The judge found that the employees did not know that they were represented by Local 445 or entitled to benefits under a collective-bargaining agreement, the Respondent never complied with the terms of the agreement, and Local 445 never administered it.  In addition, in response to union-security provisions of the agreement, the Respondent paid dues from its own funds directly to Local 445 on behalf of its employees, who of course had not authorized payroll deduction of dues.  The judge found, based on the record, that Local 445 was not con-cerned with the working conditions of the employees, which were set unilaterally by the Respondent, and failed to otherwise enforce or ser-vice its contract with the Respondent.  Thus, this case is factually dis-tinguishable from Henry Bierce Co., 328 NLRB No. 85 (1999), in which the union had no actual or constructive notice that the employer was not complying with the contract.  In this case, on the other hand, Local 445 has never asserted that it lacked knowledge of the Respon-dent™s noncompliance with the contract. 7 We adopt the judge™s findings that the Respondent violated Sec. 8(a)(1) by, inter alia, interrogating employees concerning their union activities, threatening to close the facility if the employees continued their union activities, and threatening to require its employees to pro-duce documents to establish that they were legally in the United States.  The judge stated that only employee Mario Ortiz testified that Michael threatened to close the facility.  We note, however, that Pineda corrobo-rated Ortiz™ testimony regarding this threat.  Pineda™s testimony per-tained to the meeting initiated by the employees, but the judge found it 329 NLRB No. 38  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 356On July 28, the Respondent, in individual meetings, 
gave each of the seven discriminatees a letter stating in 
part: 
 [Y]ou have not produced the proper proof of residence 

that is required by the federal government which makes 
you eligible to work in the United States. . . . [W]e have 

no choice but to ask you to hold off from your em-
ployment until such time that the documents are 
brought into the office. 
 The discriminatees were unable to produce the re-
quired documents and the Respondent did not permit 
them to return to work. 
The record shows, and the judge found, that the Re-
spondent previously had not uniformly required employ-

ees to furnish proof of their authorization to work.  In-
deed, Michael testified that
 the Respondent would permit 
employees to begin work if they said that they had 
documents showing work authorization, and that the em-
ployees sometimes failed to produce the documents.  The 

Respondent had not even requested documents from dis-
criminatees Hugo Carillo, Edgar Pineda, or Julio Del Cid 
before July.  Upon his hire, Nery Perez provided a mar-
riage certificate, which is not among the documents 
listed by the Immigration and Naturalization Service 
(INS) Form I-9 as an acceptab
le demonstration of iden-
tity or work eligibility.  The record shows that the Re-
spondent requested documents from Mario Ortiz, who 
furnished a work permit.  Joel Chinchilla was asked for 
identification, and he produc
ed a green card.  Neither 
Ortiz nor Chinchilla completed a Form I-9 as required by 

the INS. 
As the judge found, the Respondent also did not con-
sistently apply a policy of verifying eligibility even at the 
time when it discharged the discriminatees, purportedly 
for lacking proper authorization.  Four employees who 
did not sign authorization cards for Local 813 remained 

at work after July 28, despite their failure to produce 
documents demonstrating their eligibility to work.  
Moreover, after the discharges new employees were 
hired without providing appropriate documents. 
Two of the discharged employees were rehired in No-
vember, after Local 813 failed
 to receive a majority of 
votes in the October 30 election.  Carillo returned to 
work after seeking assistance 
from Local 445 to obtain a 
work permit, although his application for the permit was 
still pending even at the time 
of the hearing in this pro-
ceeding.  Ortiz, whose discharge the Respondent attrib-

uted to the expiration of his work permit, returned to the 
Respondent™s facility initially with a document stating 
that his permit would be renewed and later with the re-
newed permit, but the Respondent failed to reinstate him.  
                                                                                            
                                                           
consistent with testimony about th
e later meeting called by the Respon-
dent.  
Like Carillo, Ortiz was ultimately rehired following the 

intervention of Local 445.    
Under the test set out in 
Wright Line
,8 in order to es-
tablish that the Respondent unlawfully discharged the 
seven employees based on their union activity, the Gen-
eral Counsel must show by
 a preponderance of the evi-
dence that the protected activ
ity was a motivating factor 
in the Respondent™s decision to discharge.  Thus, the 
General Counsel must show that the employees engaged 
in union activity, that the Respondent had knowledge of 
that activity, and that the Respondent demonstrated anti-
union animus.
9  Once the General Counsel has made the 
required showing, the burden shifts to the Respondent to 

demonstrate that it would have taken the same action 
even in the absence of the 
protected union activity.   
Based on the above facts, we
 adopt the judge™s conclu-
sion that the Respondent unlawfully discriminated 

against the seven discharged employees based on their 

union activities.  The General Counsel demonstrated that 
the seven employees were among those who signed au-
thorization cards for Local 
813 and informed Michael 
that they wished to be represented by that Union rather 
than Local 445.  Thus, the Respondent was well aware of 
their support for Local 813.  The Respondent reacted to 
the employees™ union activity 
with a clear demonstration 
of antiunion animus, by threatening to close the facility 

and, in an unprecedented manner, demanding a mass 
production of work authorization documents.   
In agreement with the judge, we further find that the 
Respondent has failed to show that it would have dis-
charged the employees even in
 the absence of their union 
activity.  The record does not
 support the Respondent™s 
assertion that its enforcement of eligibility requirements 
under IRCA predated the em
ployees™ support for Local 
813.  Therefore, we reject the Respondent™s contentions 
that it had already instructed
 the employees to produce 
their documents before the advent of their union activity 
and had distributed an undated letter in June requiring 
the documents.  
We also reject the Respondent™s argument that the em-
ployees were not discharged, but merely laid off until 
they could be employed in compliance with Federal im-
migration laws.  Significantly, the Respondent™s attempt 
at strict compliance with eligibility requirements as to 
these employees, though argu
ably proper under immigra-
tion law, was contrary to its practice both before and 

after these discharges, as well as to its contemporaneous 
treatment of employees who did not support Local 813.  
To undocumented employees, hired and allowed to con-
tinue to work without having to produce authorization 

papers, an employer™s sudden demand for such papers, 
accompanied by a ﬁlayoffﬂ 
until they are provided, 
 8 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp., 462 U.S. 393, 393Œ403 (1983). 
9 Wright Line
, supra at 1090. 
 REGAL RECYCLING, INC. 357clearly means a permanent, or at least long and indefi-
nite, loss of employment.  Moreover, the Respondent™s 
failure to reinstate Ortiz upon presentation of his re-
newed work permit, until Local 445 intervened at his 
request, belies the Respondent™s contention that its only 
concern was ensuring proper work authorization.
10 For the above reasons, we conclude that the Respon-
dent™s discharge of the seven employees violated Section 

8(a)(3) and (1).
11 2.  The judge ordered the Respondent to offer the 
seven discriminatees immediate reinstatement with 

backpay.  In A.P.R.A. Fuel Oil Buyers Group
, supra, 320 
NLRB 408, the Board considered the remedies appropri-
ate for discriminatory discharges of employees on the 
asserted basis of their undo
cumented status, including 
whether an employee™s ineligibility for employment af-
fects the propriety of reinst
atement and backpay.  Recog-
nizing that the Board may not order a remedy that would 
require an employer to violate IRCA, it found in 
A.P.R.A. that an employer™s obligation to reinstate allegedly un-

documented workers should be conditioned on their sat-
isfaction of IRCA™s normal ve
rification requirements.  In 
accord with the decision in 
A.P.R.A
., we shall modify the 
judge™s recommended Order to condition the Respon-
dent™s reinstatement obligation on the discriminatees™ 
production, within a reasonable time, of documents ena-
bling the Respondent to meet its obligations under IRCA.  
We shall further modify the judge™s recommended Order 
to provide that the Respondent pay the discriminatees 
backpay from the dates of thei
r discharges to the earliest 
of the following events:  their reinstatement by the Re-
spondent, subject to complia
nce with the Respondent™s 
normal obligations under IRCA, or their failure after a 
reasonable time to produce such documents. 
3.  The Respondent excepts to the judge™s recommen-
dation that the Board issue a 
Gissel12 bargaining order to 
remedy the unfair labor practices.  As an initial matter, 
we find no merit in the Respondent™s arguments as to the 

violations themselves, or its contention that a bargaining 
order is not appropriate because 3 months passed be-
tween the alleged unfair labor 
practices and the election.  
In normal circumstances, the 
violations in this proceed-
ing would prompt the Board to consider a 
Gissel remedy.  
However, as the Board r
ecently recognized in 
Wallace 
                                                          
                                                           
10 See Victor™s Café 52
, 321 NLRB 504, 514Œ515 (1996) (em-
ployer™s hasty demand, after lear
ning of employee support for union, 
that employees produce documents de
monstrating work authorization, 
and discharge of employees who faile
d to provide documents, violated 
Sec. 8(a)(3) and (1)).  Like the Board in 
Victor™s Café
, we find that this 
case does not involve an employer™s good-faith effort to come into 
compliance with its statutory obligati
ons under IRCA without regard to 
its employees™ union activities.  
11 We find it unnecessary to rely on 
Future Ambulette
, 293 NLRB 
884 (1989), and 
Midwestern Mining
, 277 NLRB 221 (1985), cited by 
the judge. 
12 NLRB v. Gissel Packing Co
., 395 U.S. 575 (1969). 
International de Puerto Rico
,13 excessively long delay at 
the Board may render such 
a remedy unenforceable.  
Here, the delay at the Board exceeded even that in 
Wal-
lace
.  As in 
Wallace
, rather than engender further litiga-
tion and delay over the propriety of such an order, we 

find that the interests of the employees are better served 
by proceeding to a second el
ection (in the event the tally 
of ballots from the first election shows that Local 813 has 
not received a majority of votes). 
Although a 
Gissel remedy is not imposed, we find that, 
in the event that Local 813 ha
s lost the first election, an 
additional remedy is necessary to dissipate as much as 
possible any lingering effects 
of the Respondent™s unfair 
labor practices and to ensure th
at a fair second election, if 
needed, can be held.
14  Therefore, we shall in that event 
order the Respondent to provide Local 813, on request 
made within 1 year of the 
date of this Decision, the 
names and addresses of all current unit employees.
15  The delay in this case, although unfortunate, was no more the 

fault of Local 813 or of the employees who were denied 
a fair opportunity to choose whether they desire union 
representation than it was of the Respondent.  Our Order 
will afford Local 813 ﬁan oppor
tunity to participate in 
[the] restoration of employee rights by engaging in fur-
ther organizational efforts, if
 it so chooses, in an atmos-
phere free of further restraint and coercion.ﬂ  
United 
Dairy Farmers Cooperative Assn
., 242 NLRB 1026, 

1029 (1979), enfd. in relevant part 633 F.2d 1054 (3d 
Cir. 1980).
16  13 328 NLRB No. 3 (1999).  In that case, the Board declined to issue 
a Gissel bargaining order and instead di
rected a second election given 
that the unjustified delay of the case at the Board for almost 4 years had 
likely rendered such an order unenforceable.  Cf. 
Garvey Marine, Inc.,
 328 NLRB No.147 (1999) (Board found 
Gissel remedy appropriate, 
distinguishing 
Wallace
 based on the length of delay and extent and 
severity of the unfair labor practices involved). 
14 See Maramount Corp
., 317 NLRB 1035, 1037 (1995) (Board has 
broad discretion to fashion a just remedy). 
15 If Local 813 loses the pending election, Member Liebman believes 
that additional remedial measures are necessary to dissipate, as much as 
possible, the lingering atmosphere of fear created by the Respondent™s 
unlawful conduct and ensure that employees will be able to exercise a 
free choice in a second election.  Specifically, she would order the 
Respondent to grant Local 813 and it
s representatives reasonable access 
to the Respondent™s bulletin boards and all places where notices to 
employees are customarily posted.  Member Liebman also would order 
the Respondent to grant Local 813 reasonable access to its facility in 
nonwork areas during employees™ nonworkt
ime.  In her view, these two 
access remedies would provide employ
ees with reassurance that they 
can learn the benefits of represen
tation by Local 813 free from the 
unlawful threats and reprisals they have experienced in the past.  Given 
the judge™s finding, adopted by the Bo
ard, that the Respondent violated 
Sec. 8(a)(2) by denying Local 813 access to its employees and facility, 
while providing such access to Local 445, these additional remedies are 
carefully tailored to the situa
tion which calls for redress.  
16 The Board has previously ordered this remedy in cases where it 
found that remedial measures in addition to the traditional remedies for 
unfair labor practices were appropriate.  See, e.g., 
Montfort of Colo-
rado, 298 NLRB 73, 86 (1990), enfd. in relevant part 965 F.2d 1538 
(10th Cir. 1992); 
United Dairy Farmers Cooperative Assn
., 242 NLRB 
at 1030; Haddon House Food Products
, 242 NLRB 1057, 1059 (1979), 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358ORDER The National Labor Relations Board orders that the 
Respondent, Regal Recycling, Inc., Jamaica, New York, 
its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Interrogating employees concerning their activities 
on behalf of Local 813, International Brotherhood of 
Teamsters, AFLŒCIO. 
(b) Threatening employees with discharge for criticiz-
ing Laborers™  International Union, Local No. 445, AFLŒ

CIO. (c) Threatening to require its employees to produce 
documentation to establish that they are legally in the 
United States in retaliation for union activities. 
(d) Threatening to close the facility if the employees 
choose to be represented 
by Teamsters Local 813. 
(f) Hiring additional employees in order to influence 
the outcome of the election. 
(g) Denying Teamsters Local 813 access to its em-
ployees and facility, while providing access to Laborers™ 
Local 445. 
(h) Issuing a discriminatory warning to employee Ed-
gar Pineda because of his activities on behalf of Team-

sters Local  813. 
(i) In any like or related manner interfering with, re-
straining, or coercing its empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, make a 
conditional offer of reinstatement to Maynor Lima Bo-
badillo, Hugh Carillo, Mario Carillo, Joel Chinchilla, 
Julio Del Cid, Mario Ortiz, and Nery Perez, offering 
them full reinstatement to their former jobs or, if those 
jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed, provided that they com-
plete, within a reasonable 
time, INS Form I-9, including 
the presentation of the appropriate documents, in order to 
allow the Respondent to meet its obligations under the 
Immigration Reform and Control Act of 1986. 
(b) Make Maynor Lima Bobadillo, Hugh Carillo, 
Mario Carillo, Joel Chinchilla, Julio Del Cid, Mario Or-
tiz, and Nery Perez whole for any loss of earnings and 
other benefits suffered as a result of the discrimination 
against them, in the manner set forth in the remedy sec-
tion of the decision.  
(c) Within 14 days of the date of this Order, remove 
from its files any reference to the unlawful discharges 
and warnings, and within 3 
days thereafter notify the 
employees in writing that this has been done and that the 
                                                                                            
                                                           
enfd. in relevant part sub nom. 
Teamsters Local 115 v. NLRB
, 640 F.2d 
392 (D.C. Cir. 1981); and 
Loray Corp., 184 NLRB 557, 559 (1970). 
This remedy is in addition to Local 813™s right to have access to a 
list of voters and their addresses under 
Excelsior Underwear, 156 
NLRB 1236 (1966), after issuance of a notice of second election.  
discharges and warnings will not be used against them in 

any way. 
(d) In the event that Local 813 loses the pending elec-
tion, supply Local 813, on its request made within one 
year of the date of this Decision and Order, the full 
names and addresses of current unit employees. 
(e) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its Jamaica, New York facil
ity copies of the attached 
notice marked ﬁAppendix.ﬂ
17  Copies of the notice, on forms provided by the Regional Director for Region 29, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since July 23, 1992. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED
 that Case 29ŒRCŒ8020 is sev-
ered and remanded to the Regional Director of the pur-
pose of opening and counting the challenged ballots of 
Hasan Abdool, David Baksh, David Gustman, Joel Ma-
cilla Chinchilla, Julio Del Cid, Nery Perez, and Edgar 
Pineda.  Thereafter, the Regional Director shall prepare a 
revised tally of ballots.  If the tally shows that Local 813, 

International Brotherhood of Teamsters, AFLŒCIO has 
received a majority of ballots cast, the Regional Director 
shall issue a certification of 
representative; if the revised 
tally shows that Local 813 has not received a majority of 
the ballots, the Regional Director shall set aside the elec-
tion and conduct a second election. 
 MEMBER 
BRAME, concurring in part and dissenting in part. 
I agree with my colleagues 
that the Respondent unlaw-
fully interrogated its employees in violation of Section 
 17 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 REGAL RECYCLING, INC. 3598(a)(1).  I reach this conclusion, however, by analyzing 
the interrogations based on the factors set out by the Sec-
ond Circuit Court of Appeals in 
Bourne v. NLRB
, 332 
F.2d 47 (1964).  I also agr
ee with my colleagues that the 
Respondent violated Section 8(a)(3) and (1) by discharg-

ing seven of its employees b
ecause of their support for Local 813.  In addition, I agree with my colleagues™ 
adoption of the judg
e™s decision in all other respects, 
except for his recommendation 
to issue a bargaining or-
der, which I join my colleagues in denying.
1  I dissent, 
however, with respect to the backpay remedy that my 
colleagues grant to the discri
minatees, in view of their 
undocumented alien status at th
e time of their discharges.  
I also dissent concerning the majority™s award of special 
remedies, which I find unwarranted. 
1.  The interrogations arose out of an organizing drive 
by Teamsters Local 813 at 
the Respondent™s recycling 
facility.2  Representatives of Lo
cal 813 met with the Re-
spondent™s employees on July 13, 1992,
3 and the em-
ployees signed authorization 
cards for that Local.  The 
Respondent claimed that the employees were covered by 
a collective-bargaining agre
ement with Laborers Local 
445.  The judge found that within days after the employ-
ees signed authorization card
s for Local 813, these offi-
cials began extensive interrogations of employees as to 
who had contacted Local 813 and if the employees had 
signed cards.  Employee Joel Chinchilla testified that 
shortly after he signed an authorization card, Rios told 
him that Angelo wanted to know which employee had 
called Local 813.  Employee 
Julio Del Cid stated that 4 
or 5 days after the July 13 card signing, Angelo, with 
Rios serving as translator, asked him if he had signed a 
card.  Del Cid did not answer, and Angelo proceeded to 
speak with all of the other employees.  The next day, 
Rios approached some employees, including Del Cid and 
Nery Perez, while they were 
eating, and stated that he knew that they had signed cards.  The employees did not 
reply.  Despite his assertion that he knew they had signed 

cards, Rios went on to ask the employees who had con-
tacted Local 813 and who ha
d signed cards.  The em-
ployees said that they did not know. 
Shortly after employee Hugo Carrillo signed his au-
thorization card for Local 813, Rios began interrogating 
him about whether he had done 
so.  Carrillo denied sign-
ing a card.  After repeated questioning by Rios during the 
next 8 days, however, Carrillo finally admitted signing a 
card, because he believed that the Respondent would find 
out anyway.  
                                                          
                                                           
1 I agree with my colleagues that this case is factually distinguish-
able from 
Henry Bierce Co
. 328 NLRB No. 85 (1999), in which I dis-
sented as to the appropriateness of the bargaining order.  I note, more-
over, that in the present case the employees have the opportunity to 

express their desires concerning repr
esentation through an election.   
2 The facts regarding the interrogations of employees by supervisor 
David Rios and owner Angelo Reali (Angelo) are uncontested, because neither Rios nor Angelo testified. 
3 All dates are 1992 unless otherwise indicated. 
Beginning about July 20, Rios told employee Edgar 
Pineda that Angelo and his fellow owner Michael Reali 
(Michael) wanted to know who had contacted Local 813 
and that they were angry.  Pineda said that he did not 
know.  Rios repeated his question to Del Cid, Chinchilla, 
and Carmello Calderon, who al
so asserted that they did 
not know.  Rios continued his questioning of Pineda one 
or twice per week through August, and Pineda continued 
to claim not to have an answer. 
On July 20, while these interrogations were ongoing, 
the Respondent called a meeting of its employees to in-

form them that they were al
ready represented by a union, 
Local 445, and to introduce Local 445 representative 

Raphael Griffin.  The employees had not previously 
known of this representatio
n, a collective-bargaining 
agreement between the Responde
nt and Local 445, or the 
benefits to which the agreement entitled them.  When 
employee Norman Ortega openly criticized Local 445 at 
the meeting, Angelo warned him that he could lose his 
job for such criticism.  After the employees informed 
Michael that they preferred to be represented by Local 
813, the Respondent convened another meeting with em-
ployees, at which Michael notif
ied them that, if they con-
tinued to pay attention to Local 813, they would be re-
quired to bring in proof that they were eligible to live and 
work in the United States.  The Respondent had previ-
ously been lax about requiring such documentation from 
its employees, many of whom 
were recent immigrants to 
this country.  Ultimately, as the judge found, the Re-

spondent discharged some of the employees who were 
unable to provide the requested proof. 
In Bourne
, supra, the Second Circuit recognized that 
interrogations of employees are not per se threatening, 
and identified five factors to be considered in determin-
ing whether an interrogation violated Section 8(a)(1).  
These factors are: 
 (1) The background, i.e., is
 there a history of em-
ployer hostility and discrimination? 
(2) The nature of the information sought, e.g., did 
the interrogator appear to be seeking information on 
which to base taking action against individual em-
ployees? 
(3) The identity of the questioner, i.e., how high 
was he in the company hierarchy? 
(4) Place and method of in
terrogation, e.g., was 
employee called from work to the boss™s office?  
Was there an atmosphere of ‚unnatural formality™? 
(5) Truthfulness of the reply.
4  4 Id. at 48. The Board cited the 
Bourne
 test with approval in 
Ross-more House, 269 NLRB 1176, 1177 (1984), affd. sub nom. 
Hotel Em-ployees Local 11 v. NLRB
, 760 F.2d 1006 (9th Cir. 1985), in which the 
Board declared: Our duty is to determine in each cas
e whether, under the dictates of 
Sec[tion] 8(a)(1), such interrogations
 violate the Act.  Some factors 
which may be considered in analyzing alleged interrogations are: (1) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 360 Applying these factors to the interrogations by Rios 
and Angelo, I conclude that the interrogations violated 
Section 8(a)(1).  Regarding the background, here the 

Respondent maintained a sham collective-bargaining 
relationship with Local 445, and did not provide employ-
ees benefits included in its alleged collective-bargaining 
agreement with that
 Union.  Moreover, the Respondent 
committed serious unfair labor practices, including 
threats of job loss and closing, and mass discriminatory 
discharges, when the employees demonstrated support 
for Local 813. 
The information sought in the interrogations clearly 
tended to convey to employees that the Respondent in-
tended to retaliate against individual employees.  Angelo 

and Rios asked employees specifically whether they 
signed authorization cards, which could indicate their 
support for Local 813, and who had contacted that Un-
ion.  Although such an inquiry, standing alone, might not 
tend to be coercive, Rios additionally told some employ-
ees that Angelo, or Angelo
 and Michael, wanted to 
know, and further informed Pineda that Angelo and Mi-
chael were angry.  In addition, during the same period 
when the interrogations were taking place, Angelo 
warned Ortega that he could lose his job for criticizing 
Local 445, and Michael, in a meeting of employees, also 
threatened that if they con
tinued their support of Local 
813 they would have to produce documents showing that 
they were legally in this country.  Thus, the employees 
would reasonably conclude that
 they risked discharge or 
other adverse action if they supported that local. 
The interrogations were conducted by supervisor Rios 
and by owner Angelo, who represented the highest eche-
lon of the company hierarchy.  Although the questioning 
took place at the employees™ wo
rk stations and in their 
break area, the questions were asked pointedly and re-
peatedly over the course of 
a number of weeks.  The em-
ployees consistently denied knowing who had called 

Local 813 as well as signing authorization cards.  Only 
Carrillo, after several interrogations, admitted signing a 
card because he believed that the Respondent would find 
out anyway.  The Respondent™s continual return to the 
subject of whether the employees had signed cards would 
tend to make reasonable employees think that the Re-

spondent intended to retaliate against them for doing so.  
The employees™ uniform reacti
on of concealing their own 
union activity and denying knowledge as to who had 
called Local 813 illustrates their fear that the Respondent 
would retaliate if it learned the truth.  Based on all of 
these factors, I conclude that the interrogations by Rios 

and Angelo were coercive
 and therefore unlawful. 
                                                                                            
                                                           
the background; (2) the nature of th
e information sought; (3) the iden-
tity of the questioner; 
and (4) the place and method of interrogation. 
Rossmore House
, supra at 1178 fn. 20.  See also 
Sunnyvale Medical Clinic
, 277 NLRB 1217 (1985) (
Rossmore House
 standards apply to questioning of 
employees who are not open union supporters). 
2.  Although, like my colleagues, I find that the Re-
spondent acted unlawfully by discharging seven employ-
ees after they failed to present proof of their authoriza-
tion to work legally in the United States, I do not agree 
with the backpay remedy ordered by the Board in 
A.P.R.A. Fuel Oil Buyers Group
5 and by my colleagues 
in this case.  In my view, and in agreement with Member 
Cohen™s dissent on this point in 
A.P.R.A
., the discrimina-
tees are not entitled to backpay except for periods for 
which they can establish their eligibility to work legally 
in the United States. 
At the time of their discharges, the seven employees in 
this proceeding were unable to
 comply with the Respon-
dent™s requirement that they furnish documents demon-

strating their legal authorization to work.  The General 
Counsel acknowledges in his brief that the discriminatees 
were undocumented aliens when they were discharged, 
and that it is unknown whether they remain undocu-

mented.  The record shows only that the Respondent 
permitted two of the employees to return to work, at the 
urging of Local 445 and after they produced documents 
accepted by the Respondent.
6 The Supreme Court held in 
Sure-Tan v. NLRB
7 that ﬁin 
computing backpay, the employees must be deemed ‚un-

available™ for work (and the accrual of backpay therefore 
tolled) during any period when they were not lawfully 
entitled to be present and employed in the United States.ﬂ  
In Del Rey Tortilleria v. NLRB
,8 the Seventh Circuit, 
relying on 
Sure-Tan
, determined that in such cases the 

burden is on the employee ﬁto present evidence that he 

[was] lawfully present and eligible for employmentﬂ dur-
ing the backpay period.  The court found that this rule 
followed logically from the elem
entary principle that ﬁan alien who had no right to be present in this country at all, 

and consequently had no right to employment, has not 
been harmed in a legal sense by the deprivation of em-
ployment to which he has no entitlement.ﬂ
9 This principle, that undocumented workers suffer no 
legal injury by losing employment for which they are not 

eligible, provides, in my view, the proper benchmark for 
the Board™s backpay remedies for alleged or admitted 
undocumented alien discriminatees, because it remedies 
violations of the Act without disregarding Federal immi-
gration statutes and the important policies underlying 
them.   Not only does an award of backpay to an un-
documented worker bestow upon him the rewards of a 
job for which he is ineligible, but it also clearly operates 
 5 320 NLRB 408 (1995), enfd. 134 F.3d 50 (2d Cir. 1997). 
6 I agree with my colleagues, for the reasons they articulate, that the 
reinstatement of these employees, with the assistance of Local 445, 
does not demonstrate that the disc
harges were based on a bona fide 
desire on the part of the Respondent 
to verify work eligibility, rather 
than on the employees™ support for Local 813. 
7 467 U.S. 883, 903 (1984). 
8 976 F.2d 1115 (7th Cir. 1992). 
9 Id. at 1119, quoting 
Office Workers Local 512 v. NLRB
, 795 F.2d 
705, 725 (9th Cir. 1986) (Beezer, J., dissenting in part). 
 REGAL RECYCLING, INC. 361against the Congressional purpose of controlling unau-
thorized immigration by fi
rmly closing the workplace 
door.   In one stroke, the remedy given by the majority 

provides a windfall to the individual who has entered the 
country and worked illegally, as well as an incentive to 
others to follow the same path.  A more appropriate bal-
ance between remedying unfair labor practices and pro-

moting compliance with immigration law and policy 
would be achieved, in my view, by ordering backpay to 
discharged discriminatees only for periods for which 
they can demonstrate that they were legally authorized to 
work in the United States.  I 
would issue such an order in 
this proceeding. 
3.  Contrary to my colleagues,
 I do not find that special 
remedies are warranted in this
 case, either to eliminate 
the effects of the Respondent™s violations or to ensure a 
fair second election.  I do not find that requiring the Re-
spondent to provide employee names and addresses to 
Local 813 is necessary as an alternative to a 
Gissel bar-
gaining order where, as here, excessive delay at the 

Board may render a bargaini
ng order unenforceable.
10  In 
fact, the circumstances th
at militate against the 
Gissel order typically also disfavor the award of other special 

remedies.  In the present case, the passage of 7 years 
since the violations renders unrealistic and speculative 
any conclusion by the Board 
as to whether there remain 
any ﬁlingering effectsﬂ that 
require a special remedy.   
Moreover, with respect to the objective of ensuring a 
fair second election, the special remedy of providing 
employee names and addresses to Local 813 is not well 

tailored to the circumstances of
 this case. The bargaining 
unit involved is small, consisting of fewer than 20 em-
ployees.  In addition, the record clearly demonstrates 
that, despite the Respondent™
s unlawful denial of access 
to employees on its premises, Local 813 had ample op-
portunity for personal contact with employees.  The Re-
spondent™s facility is a garage-like structure directly 
abutting the public sidewalk, and its offices are located in 
a separate building on the same street.  Thus, employees 
are easily accessible to union organizers in the public 
area outside the Respondent™s premises.  In fact, Local 
813 representatives met with employees frequently on an 
impromptu basis prior to the first election.  Therefore, 
employee names and addresses are not necessary in order 
to provide Local 813 a method of identifying and estab-
lishing contact with unit employees. 
                                                           
 10 The Board has granted this reme
dy in other recent decisions in 
which it declined to issue a 
Gissel bargaining order.  See 
Wallace In-
ternational de Puerto Rico
, 328 NLRB No. 3 (1999); 
Cooper Hand 
Tools, 328 NLRB No. 21 (1999); 
Comcast Cablevision of Philadelphia
, 328 NLRB No. 74 (1999).  Participating in 
Comcast, I found the spe-
cial remedy unjustified in the circumstances of that case. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 interrogate employees
 concerning their activities on behalf of Local 813, International Brother-
hood of Teamsters, AFLŒCIO. 
WE WILL NOT
 threaten employees with discharge for 
criticizing Laborers™  International Union, Local No. 445, 

AFLŒCIO. 
WE WILL NOT
 threaten to require employees to produce 
documentation to establish that they are legally in the 

United States in retaliation for union activities. 
WE WILL NOT
 threaten to close the facility if our em-
ployees choose to be represented by Teamsters Local 

813. 
WE WILL NOT
 hire additional employees in order to in-
fluence the outcome of the election. 
WE WILL NOT
 deny Teamsters Local 813 access to our 
employees and facility, while providing access to Labor-

ers Local 445. 
WE WILL NOT
 issue a discriminatory warning to em-
ployee Edgar Pineda because of his activities on behalf 

of Teamsters Local  813. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, make a conditional offer of reinstatement to 

Maynor Lima Bobadillo, Hugh Carillo, Mario Carillo, 
Joel Chinchilla, Julio Del Cid, Mario Ortiz, and Nery 
Perez, offering them full reinstatement to their former 
jobs or, if those jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority 

or any other rights or privileges previously enjoyed, pro-
vided that they complete, within a reasonable time, INS 
Form I-9, including the presentation of the appropriate 
documents, in order to allow  us to meet our obligations 
under the Immigration Reform and Control Act of 1986. 
WE WILL make Maynor Lima Bobadillo, Hugh Carillo, 
Mario Carillo, Joel Chinchilla, Julio Del Cid, Mario Or-
tiz, and Nery Perez whole for any loss of earnings and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 362other benefits suffered as a result of their discharge, less 
any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharges and warnings of Maynor Lima Bobadillo, 
Hugh Carillo, Mario Carillo, Joel Chinchilla, Julio Del 
Cid, Mario Ortiz, and Nery Perez, and 
WE WILL
, within 3 
days thereafter, notify each of 
them in writing that this 
has been done and that the discharges and warnings will 
not be used against them in any way. 
WE WILL, in the event that Local 813 loses the pending 
election, supply Local 813, on its request made within 1 

year of the date of this Decision and Order, the full 
names and addresses of current unit employees. 
 REGAL RECYCLING
, INC.  James Kearns and Laura Kriteman, Esqs., 
for the General 
Counsel. Gary Cooke, Esq. 
(Horowitz & Pollack, P.C
.), of South Or-
ange, New Jersey, for Regal. 
Joseph Scantlebury, Esq. 
(Eisner, Levy, Pollack & Ratner, 
P.C.), of New York, New York, for Local 813
. Larry Cole, Esq. 
(Cole & Cole, Esqs
), of South Orange, New Jersey, for Local 445. 
DECISION STATEMENT OF THE 
CASE STEVEN 
DAVIS, Administrative Law Judge. Based on charges 
and amended charges filed by Lo
cal 813, International Brother-
hood of Teamsters, AFLŒCIO (Local 813), an amended con-
solidated complaint was issued against Regal Recycling Com-
pany, Inc. (Regal or Respondent) on March 31, 1993.
1  The complaint alleges essentia
lly that Respondent interro-
gated its employees concerning thei
r activities in behalf of Lo-
cal 813, and concerning whether they had appropriate immigra-
tion papers, because of their acti
vities in behalf of Local 813; 
created the impression that its employees™ activities were being 
kept under surveillance; offe
red and promised employees 
money as an inducem
ent to abandon their support for Local 
813; threatened its employees with discharge if they could not 
produce valid immigration papers, and threatened an employee 
with discharge for having made a disparaging remark concern-
ing Local 445; informed its empl
oyees that they must produce 
immigration papers, thereby impliedly threatening them with 

unspecified reprisals; informed its employees that they already 
had a union, and that they should
 not join Local 813; threatened 
                                                          
 1 The docket entries are as follo
ws: The charge in Case 29ŒCAŒ
16739 was filed on July 23, 1992. The charge in Case 29ŒCAŒ16870 
was filed on September 28, 1992. The 
charge and first amended charge 
and second amended charge in Case
 29ŒCAŒ16951 were filed on Octo-
ber 26 and November 16, 1992, and January 28, 1993, respectively. 

The charge and first amended charge
 and second amended charge in 
Case 29ŒCAŒ17056 were filed on December 18, 1992, and January 8 
and 28, 1993, respectively. The ch
arge in Case 29ŒCAŒ17131 was filed 
on January 28, 1993. Respondent™s answer denied knowledge or 
information as to the filing and servi
ce of the charges. The charges bear 
proper filing stamps. Original return
 receipts received in evidence show 
proper service on Respondent. A consolidated complaint was issued on 

September 30, 1992, and an order fu
rther consolidating cases, consoli-
dated complaint and notice of hearing was issued on February 26, 1993. 
its employees with the close of the business and cessation of 
operations; offered and promised its
 employees benefits if they 
accepted Local 445, and voted fo
r it in the Board election; 
granted Local 445 unrestricted acc
ess to its facility and em-
ployees, for the purpose of campaigning and discussing issues 
related to a Board election, while denying agents of Local 813 
such access for such purposes; used its car to attempt to run 
over an agent of Local 813; hired about 15 employees to artifi-
cially increase and pack the size of the voting unit for the pur-
pose of influencing the results of the election; threatened its 
employees with discharge if they did not vote for Local 445; 
prevented an employee from voting in the election by directing 
him to leave the voting area prior to casting a ballot; and physi-
cally assaulting an employee, and imposed more arduous and 
less desirable conditions 
of employment on him. 
The complaint also alleges that Respondent discharged seven 
named employees on July 28, 1992,
 and issued warnings to another employee, Edgar Pineda, 
and thereafter discharged him 
on December 10, 1992. 
The complaint further alleges th
at Respondent unlawfully re-
fused to recognize and bargain with Local 813, pursuant to its 
demand for recognition, and altern
atively requests a bargaining 
order remedy based on Responde
nt™s serious and substantial unfair labor practices which preclude the holding of a fair elec-
tion. On March 12, 1993, the Regional Director issued a report on 
objections and challenges, conso
lidating for hearing the unfair 
labor practice cases, discussed above, with objections, filed by 
Local 813, which essentially para
llel the alleged unfair labor 
practices. At an election conducted on October 30, 1992, of the 
32 eligible voters, 4 votes were ca
st for Local 813, 2 votes were 
cast for Local 445, 1 vote was void, and 24 ballots were chal-
lenged. Those 24 determinative 
challenged ballots were also consolidated for hearing.  
Respondent™s answer denied the material allegations of the 
complaint, and on May 5, 6, 7, 
10, 20, and 21, and on June 14, 
1993, a hearing was held before me in Brooklyn, New York. 
Upon the evidence presented in this proceeding, and my ob-
servation of the demeanor of th
e witnesses and after considera-
tion of the briefs filed by the General Counsel, Local 813, and 
Respondent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a New York corporation, having its office and 
place of business at 172Œ06 Douglas Avenue, Jamaica, New York, has been engaged in the operation of a recycling transfer 
station at which it sorts various 
recyclable materials and then 
transports them to various facilities to be recycled. During the 
past year, Respondent has purchased and received at its Ja-
maica facility fuel, machinery, recyclable materials, and other 
products valued in excess of $50,
000, directly from points out-
side New York State. 
Respondent admits, and I find, that it is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. Respondent further admits, and I also find that Local 
813 and Local 445 are labor organizations within the meaning 
of Section 2(5) of the Act. 
 REGAL RECYCLING, INC. 363II. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Organizational Campaign of Local 813 
Respondent operates a garbage tr
ansfer station at which gar-
bage trucks dump garbage, which is then spread by Respon-
dent™s heavy machinery. Employees then pick up recyclable 
materials and sort them into appropriate containers. 
In about late June 1992,2 employee Edgar Pineda contacted 
Local 813, and expressed interest 
in joining that union. A meet-
ing took place on July 13 at a park nearby Respondent™s shop. 

Present were Local 813 Vice Pr
esident and Delegate James 
Murray, and Jerome Jackson, business agent, and employees 
Maynor Lima Bobadillo, Carmelo Calderon, Hugo Carrillo, 
Luis Carrillo, Mario Carrillo, Helbert Chinchilla, Joel Mancilla 
Chinchilla, Julio Del Cid, Dario Garcia, Norman Ortega, Mario 
Ortiz, Nery Perez, 
and Edgar Pineda.  
The union agents distributed authorization cards to the em-
ployees. The cards designated 
Local 813 as their collective-
bargaining representative. The 13 employees read and signed 
the cards, and returned them to Agent Jackson. 
On July 17, Local 813 Agents Jackson and Murray went to 
the office of Royal Carting, a co
mpany owned by the principals 
of Respondent, and located on th
e same block as Respondent. Jackson was familiar with Royal as Local 813 has a collective-
bargaining agreement with that 
company. Respondent does not 
have an office on its premises, and the principals of Respondent use Royal™s office as their office. The owners of Respondent 
are Angelo Reali, Michael Reali II, Paul Reali Jr., and Theresa 
Reali.  
The union agents met Angelo, Paul, and Pete Reali, pre-
sented them with a recognition ag
reement, and told them that 
they had signed authorizations fr
om a majority of Regal™s em-
ployees. Angelo refused to si
gn the recognition agreement, 
saying that the Employer already had an agreement with Local 
445. Murray began to show photocopies of the cards to Angelo 
Reali, and he believes that Reali saw the first twoŠOrtega and 
Pineda. Reali then told the two agents to get off his property. 
B. Respondent™s Response to the Organizing Drive 
1. The alleged interference 
a. Respondent™s contacts with employees 
Employee Joel Chinchilla testified that shortly after he 
signed a card for Local 813 on July 13, a supervisor named 
Ronald asked him if he signed a card for Local 813, and asked 
other workers who called the Union and why they did so. Chin-
chilla denied knowing anything about the Union, and the other 
employees denied knowing who called the Union.
3 Chinchilla 
also stated that admitted Supervisor David Rios told them that 

Angelo wanted to know who called the Union.  
Employee Julio Del Cid testified 
that about 4 to 5 days after 
the workers signed cards for Local 813 he was asked by An-

gelo, through translator and Supervisor Rios, if he signed a 
card. Del Cid did not reply. Del 
Cid stated that Angelo then 
spoke with all the other employees. 
Del Cid further stated that 
the following day Rios ap-
proached certain employees while
 they were eating and told 
                                                          
                                                           
2 All dates hereafter are in 1992 unless otherwise stated. 
3 I make no findings concerning th
is conversation with Ronald. 
There was only vague testimony c
oncerning Ronald™s supervisory 
status. them that he knew that they 
had signed cards. The employees 
did not respond. Employee Nery 
Perez stated that Rios told 
them that he already knew who had signed cards, but then 

asked those present who called the Union and who had signed 
cards for it. The workers replied that they did not know. 
Employee Pineda testified that on about July 20, 1 week after 
the workers signed cards for Local 813, Rios began telling him 
that Angelo and Michael Reali wanted to know who called 
Local 813, and that they were angry.
4 Pineda replied that he did 
not know who called the Union. Pineda heard Rios ask the 
same question of employees Carm
ello Calderon, Julio Del Cid, 
and Joel Chinchilla. They also professed ignorance. Pineda 
further testified that Rios asked him that question once or twice 
a week, from that time through August. Pineda continued to 

deny knowing who called Local 813. 
Employee Joel Chinchilla testified that Rios asked him who 
called the Union, saying that he was inquiring because Angelo 
wanted to know. He did not testify 
that Rios said that the bosses 
were angry. 
Employee Hugo Carrillo first te
stified that he did not speak 
to any managers regarding his signing a card for Local 813. 

Then he testified that after he signed a card for Local 813, Rios 
continuously asked him whether 
he signed such a card and he denied doing so. Finally, about 8 
days after he signed the card, 
Rios again asked if he signed the card, and Carrillo admitted 
doing so. Rios did not say anything in answer. 
The Meeting with Local 445 
At about that time, on about July 20, Rios gathered all the 
employees for a meet
ing with Raphael Griffin, a Local 445 
representative. Pineda testified that Griffin told the workers that 
they did not have to join Local 813 because they were already 
members of Local 445. Pineda answered that Griffin was 
wrong because he had never signed a card for Local 445, and 
that there was never a union in the shop. The other workers said 
the same thing. 
Employee Joel Chinchilla testified that at that meeting, An-
gelo, Michael, and Peter Reali were present. He essentially 

corroborated Pineda™s version of
 the meeting, but added that 
employee Norman Ortega was ou
tspoken thereat, telling those 
assembled, in Spanish, that he once worked at a Local 445 
shop, and that that union was not helpful, adding that when he 
was discharged Griffin avoided him. Chinchilla observed An-
gelo asking Rios what Ortega was saying. Shortly thereafter, 
Ortega was called to the side, and Angelo said something to 
Rios. During the rest of the me
eting Ortega remained silent. 
Employee Mario Ortiz essent
ially corroborated Ortega™s 
comment at that meeting, and st
ated that he overheard Angelo 
telling Ortega that Ortega could lose his job for criticizing Lo-

cal 445.5  4 Respondent argues that Pineda™s 
testimony must be discredited be-
cause he first testified that following the July 13 meeting, he did not 
speak to any manager concerning Local 813, nor did he speak with 
Rios about the Union. I reject this contention. Pineda testified through a 
Spanish interpreter, and there apparently was some confusion due to 
that. I credit Pineda™s testimony in this regard. He gave testimony 
which was consistent with other employees™ testimony concerning 
material subjects. In addition, his quote, infra, of Michael Reali that 
employees should think with their ﬁhearts and mindsﬂ was admitted by 
Reali. 5 I do not agree with Respondent™s argument in brief that Ortiz™ affi-
davit statement, that Angelo Reali to
ld Ortega that ﬁhe could even fire 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 364Employee Nery Perez testified that Griffin told them that 
Local 813 would not keep the pr
omises it was making to the workers, and that the employees should not think of joining 
Local 813 because Local 445 represented them. When asked 
why the workers did not see Griffin before this, Griffin blamed 
Respondent.  Employee Del Cid testified that at that meeting, at which 
only Angelo was present, Griffi
n told the men that he could 
obtain raises and health bene
fits for them. Employee Hugo 
Carrillo asked Griffin where he was when Carrillo was sick, 
and needed the Union™s help. Angelo asked Rios what Carrillo 
was saying, and upon being told, told Carrillo that he could 
have asked Angelo for the money for a doctor™s visit. Del Cid 
further stated that he saw empl
oyee Ortega speak but he could 
not recall what he said. 
Employee Del Cid further testified that Griffin told the em-
ployees that Local 445 had a contract with the Employer, and 
that Local 445 could obtain medica
l benefits for the men. He 
told them that they could not sign a card for another union. Del 
Cid asked Griffin why he was at
 the shop then and not before. 
Griffin answered that it was th
e owner™s fault for not advising 
the union earlier that these workers had been hired. 
The Meeting with Michael Reali 
Local 813 Agent Jackson testified that on July 21 he was 
outside Regal™s premises and was asked by the workers to ac-
company them as they had decided to meet with the owners. He 
walked with all the card signers to Regal™s office.  
Joel Chinchilla testified that the workers requested the meet-
ing because they no longer wanted
 to lie to the Realis about 
their interest in Local 813. Chinch
illa testified that the men told 
Rios to tell Michael Reali that they wanted to become members 
of Local 813, and that they did not want Local 445. Michael 
shrugged his shoulders, told the men that that was not a party, 
and that they must return to work. 
Jackson testified that Pineda and Luis Carrillo told Paul and 
Peter Reali that the men wanted
 nothing to do with Local 445, 
and that they wanted the owners to deal with Local 813. Ac-
cording to Jackson, Paul said th
at he would take it into consid-
eration. The men then returned to work. 
Pineda testified that only Michael Reali was present at the 
meeting, and that Paul and Peter 
were not present. According to 
Pineda, Michael told the men that they already had Local 445, 
and  reminded them that he helped many of them by lending 
them money, and told them th
at Regal could not pay Local 
813™s benefits if that Union was selected. Michael added that if 

Local 813 was selected, he would close the shop because he 
couldn™t afford to pay the Union™
s benefits. Michael also told 
them to think hard with their ﬁhearts and mindsﬂ as to what 

action they intended to take. All the assembled workers told 
Michael that they wanted to become members of Local 813. 
One or 2 days later, Jackson visited Regal™s office, and told 
Paul Reali not to let this matte
r ﬁget out of hand.ﬂ Jackson sug-gested that Reali call Martin Adelstein, the secretary-treasurer 

of Local 813, and perhaps they could work something out with 
Local 1034, a sister union to Local 813, resolving the matter by 
perhaps having the employees be represented by Local 1034.
6                                                                                             
                                                                                             
him for having said such a thing,ﬂ is inconsistent with his hearing tes-
timony. 
6 I reject Respondent™s argument that this statement indicated that 
Local 813 had no interest in representing the employees, and was there-
The Meeting Called by Respondent 
Employee Joel Chinchilla testified that Rios gathered the 
employees for a meeting. Angelo and Michael Reali were pre-
sent. Michael told them that ﬁwe are like family to you.ﬂ He 
asked the workers to remember all the favors the Company did 
for them, such as lending money to them. He told them to think 
carefully with their hearts and minds, and not to do anything 
that would be contrary to the employees and the Company. He 
asked them why they wanted Loca
l 813, and also told them that they would have to bring in proof that they were in the United 
States legally.  
Employee Hugo Carrillo testifie
d that at that meeting, Mi-
chael told them to think with their heads and hearts because 
they were a family. He reminded them that Respondent had lent 
money to the employees, and gave them turkeys. He told them 
that they already had a union, Local 445, and that they would 
have benefits. Michael added that they would need a green card 
to continue working. He asked 
why they signed cards for Local 
813, and no one responded. Carrillo stated that Michael said 

nothing negative about Local 813.
 It should be noted that Carrillo first testified that he did not speak with any managers 

regarding Local 813. 
Employee Mario Ortiz testified that at that meeting, Michael 
Reali told the workers that they are a family. He asked them to 
think with their heads and hearts about what they were doing, 
adding that if they continue, he could close down the shop. 
Michael did not speak about their signing cards. He said that he 
needed to see work permits or green cards by the following 
day. It should be noted that Orti
z stated that no managers spoke to him regarding Local 813, speci
fically stating that neither 
Michael nor Angelo Reali spoke
 to him about that union. 
Del Cid also testified that about 1 week after the employees 
signed the cards for Local 813, th
ey were summoned by Rios to 
a meeting with Angelo and Michael Reali at the office. Michael 

told them that what they were 
doing is wrong. He asked them to 
think what they are doing and whether they want to ﬁbe with us 
or 813.ﬂ He then told them that they would have problems, and 
that if they ﬁpay attentionﬂ to Local 813, he would ask for their 
ﬁpapers,ﬂ and ﬁgreen card.ﬂ He further advised them not to pay 
attention to Local 813, which he called ﬁbad,ﬂ and predicted 
that Local 813 would only make
 promises to them without 
helping them. Michael Reali re
minded them that Respondent had helped them in the past by giving them turkeys on Thanks-
giving Day. Del Cid recalled that 
employees spoke at that meet-
ing, but he could not recall what they said. 
Employee Nery Perez testified that at that meeting, Michael 
told them to think what they are doingŠthink with your mind 
and heart. He reminded the workers they Respondent had been 
good to them, by giving turkeys at Thanksgiving, and making 
loans when needed. Michael said that the Company is their 
friends and that what they we
re doing was wrong, like taking 
their food from them. The employees did not respond.  
Respondent™s vice president, Mi
chael Reali, testified that only one group meeting was held 
with employees. He stated 
that in July it came to his attention that the men were not work-
ing conscientiously as they had in the past, but were sitting and 
talking, and not paying attention to their work, which was dan-
gerous with such heavy machinery. He asked Rios to call all the 
workers to his office. 
 fore not entitled to a bargaining order. Nothing came of the conversa-
tion, and Local 813 continued to represent the workers. 
 REGAL RECYCLING, INC. 365Reali stated that at the meeting he told the men that whatever 
was going on was disrupting his busin
ess. He told them that he 
had always treated each employee as a family member. He told 
them that if they think with th
eir minds and hearts, they would 
make the right decision concerni
ng ﬁwhatever is going on as far 
as activity and whatever causing them to deter them from 
work.ﬂ He told them to do whatever they wanted, but that 
whatever their decision was, they should just get back to work. 
Reali denied mentioning either Local 813 or 445. He further 
denied that anyone asked any que
stions at the meeting, and there was no mention of Thanksgiving turkeys.
7 Reali also 
denied threatening anyone with
 discharge, or promising any 
benefits.  b. The alleged attempt to run down a Local 813 agent 
The complaint, as amended at the hearing, alleges that in Oc-
tober 1992, a member of the Re
ali family, first name unknown, 
in the presence of employees, used his car to attempt to run 
over an agent of Local 813.
8 Business Agent Jackson testified 
that he was at Respondent™s premises frequently since he repre-sented employees at other companies, located on the same 
block, who were represented by Local 813. He stated that each 
time he walked on the sidewalk in
 front of Regal, he was fol-lowed closely by one of the owners
, and told by them to get off 
their property. 
Jackson stated that one day he stood on the sidewalk in front 
of Regal™s premises with his back 
to the street. As he spoke to a 
contractor who was repairing the sidewalk, suddenly the con-
tractor grabbed him and pulled him out of the driveway. At that 

moment a Jeep pulled into the driveway, nearly hitting Jackson. 
The driver told Jackson that he was standing in an active 
driveway. Jackson threatened him with violence, and the inci-
dent ended. Jackson stated th
at he saw Regal™s employees 
standing at the door. He could not identify them, and no em-

ployee testified that they saw th
is incident. The contractor was 
not identified and was not called to testify. 
Jackson stated that he did not know the driver™s identity, but 
he believes that he is one of the Reali ﬁboys,ﬂ who he saw 
many times at the Reali™s office, but with whom he transacted 
no business. Jackson stated that
 he recognized the Jeep, which 
was always parked in front of the office. 
Analysis and Discussion 
Alleged Interference with Employees 
Based on the uncontradicted testimony of Local 813 agents 
Jackson and Murray, I find that on July 17, Respondent pos-
sessed knowledge of its employees™ 
activities in be
half of Local 
813. On that date, the two union agents told Respondent™s offi-
cials that a majority of thei
r employees had signed cards for 
that union.  The Interrogations of Employees 
The evidence also supports a fi
nding that within a few days 
of Respondent™s becoming aware that its employees had en-
gaged in union activities, Supervis
or Rios engaged in extensive interrogation of the workers. Thus, employees Joel Chinchilla, 
Perez, Pineda, and Hugo Carrillo te
stified, and I find, that Rios 
asked them if they called the Union or if they signed a card for 
                                                          
 7 Reali conceded that Respondent distributes turkeys at Thanksgiv-
ing. 
8 The complaint origina
lly stated that Paul Reali was the driver. 
Local 813. Further, Perez and Pine
da testified that they heard 
Rios ask other employees those questions.  
I also credit the uncontradicted testimony of Del Cid that 
Angelo Reali, through Rios, asked him if he signed a card for 
Local 813. I further credit the un
contradicted testimony of the 
employees concerning Rios™ ques
tioning. Neither Angelo Reali 
nor Rios testified. The employee
s testified in a consistent man-
ner concerning Rios™ pattern of interrogation and inquiries, in 
which he sought to learn the identity of the person who called 
Local 813, and who had signed car
ds. The fact that he was 
quoted as saying that the Realis
 wanted to learn this informa-
tion supports a finding that Ange
lo Reali individually partici-
pated in the interrogation of Del Cid.  
In addition, the fact that they later decided to admit that they 
had signed cards for Local 813 because they no longer wanted 
to maintain their denials that th
ey signed cards, lends support to 
a finding that they were
 asked these questions. 
I find that the questioning of the employees by Rios and An-
gelo Reali reasonably tended to restrain, coerce, or interfere 

with their rights to engage in union activities. 
Rossmore House, 269 NLRB 1176 (1964). No reason for the questioning was 
given to the employees, and no a
ssurances against reprisals was 
made. The responses to the ques
tions, either denials or no re-
sponse, supports a finding that, 
from the employees™ perspec-
tive, the questioning was coercive. 
The Creation of the Impression of Surveillance 
I also credit the testimony of Del Cid and Perez that Rios 
told them that he knew who 
had signed cards for Local 813. 
However, I do not find, as alleged in the complaint, that this 
constitutes the creation of the impression of surveillance of the 
employees™ union activities.  
In order to find such a violation, I would have to find that the 
employees ﬁwould reasonably assume from the statement in 
question that their union activiti
es have been placed under sur-veillance.ﬂ 
United Charter Service
, 306 NLRB 150 (1992).  
The signing of the cards took place off the company prem-
ises. The location was specifically changed from a restaurant to 
a park so that Respondent would not observe their activity. The 
comment is also at odds with the statements made immediately thereafter. Thus, it must have been obvious to the employees 
that Respondent could not know w
ho signed cards if Supervisor 
Rios immediately asked the em
ployees whether they signed 
such cards. Their continued denials of having signed the cards 
lends support to a finding that they could not reasonably have 
believed that Respondent knew who had signed.  
In addition, no information was 
given to the employees as to 
who, specifically, had signed cards for Local 813. I will accord-
ingly recommend that this 
allegation be dismissed. LRM
 Pack-
aging, 308 NLRB 829, 832 (1992). 
The Meetings with Employees 
The complaint also alleges that Angelo Reali threatened 
Norman Ortega with discharge for criticizing Local 445 at a 
meeting at Respondent™s premis
es. I credit the testimony of 
Joel Chinchilla and Ortiz that Ortega excoriated Griffin and 
Local 445 at the meeting. I fu
rther credit Ortiz™ quote of An-
gelo Reali that Ortega could lose his job for criticizing Local 

445. That constitutes an unlawful 
threat of discharge for failing 
to support favored Local 445. 
Colonie Hill Ltd
., 212 NLRB 
747, 752 (1974), in which an employee was discharged because 
he was a ﬁtroublesome threat to
 [a favored union™s] continued 
representation ofﬂ the employees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 366The complaint alleges that on about July 20, Angelo Reali, 
offered money to employees to
 induce their abandonment of 
support for Local 813. This apparently refers to the meeting at 
which Griffin told the men that Local 445 would provide health 
benefits, and Carrillo mentioned that he did not know of that 
Union™s existence when he was sick and needed help. Angelo 
thereupon remarked that Carrillo
 could have asked him (An-
gelo) for the money for a doctor™s visit. I cannot find that that 
statement violated the Act. It had no reference to Local 813, 
was not an inducement to employ
ees to abandon that union, and 
was simply an innocuous remark
 that if Local 445 was not 
available to assist, Respondent would have helped the em-
ployee financially. There was evidence that Respondent did 
help its employees through loans. Such loans have not been 
alleged as unfair labor practices
. Accordingly, I find no viola-
tion in Angelo Reali™s statement.  
There was some confusion among the General Counsel™s 
witnesses concerning who was pr
esent at the meetings they 
attended with Respondent™s officials. Regarding the meeting 
initiated by the men, Local 813 Agent Jackson testified that 
Paul and Peter Reali were present. However, Joel Chinchilla 
and Pineda testified that only Michael Reali was present.  
Regarding the content of the meeting, I find that the version 
offered by Jackson and Chinchilla, and part of the version of 
Pineda is what actually occurred. According to that version, the 
sole purpose of the meeting was 
to tell Respondent™s officials 
that the men were interested in Local 813 and not Local 445, 
and they did so at that meeting.  
Pineda™s version of the meeti
ng with Michael Reali was con-
sistent with the meeting which 
was conducted later, at Respon-
dent™s direction. I credit the te
stimony of employees Joel Chin-
chilla and Hugo Carrillo that at that meeting, Michael Reali 
asked them why they signed cards for Local 813, and told them 
that they would have to show proof that they were in the United 
States legally. I also credit the testimony of Del Cid, who also 
testified that Michael Reali told them if they ﬁpaid attentionﬂ to 

Local 813, they would have prob
lems, and would be asked for their green [immigration] cards. Del Cid also stated that Reali 

said that Local 813 was ﬁbad.ﬂ I further credit Ortiz™ testimony 
that Michael Reali told the men 
that he would close the shop if 
they continue, apparently with th
eir union activities, and that he also asked to see their green cards the following day.  
Employees Joel Chinchilla, H
ugo Carrillo, Del Cid, Ortiz, 
and Perez testified similarly about that meeting. I credit the 
employees™ testimony essentially 
because their versions were 
essentially similar, and mutually consistent. While it is true that 
only Ortiz mentioned that Reali 
threatened to close the shop, that does not mean that he did not make that statement. They 
heard and remembered different parts of the same conversation.  
The employees testified similarly that Reali told the workers 
that they are a family, reminding them that he did favors for 
them, such as lending them
 money, and giving them 
Thanksgiving turkeys, and urged them to think with their 
ﬁhearts and mindsﬂ about what they w
ere doing. 
Their testimony is supported by 
the fact that Michael Reali 
conceded that he held one mee
ting with employees, at which he 
told them that he always treated them as family members, and 

urged them to think with their minds and hearts concerning 
their activities, and they woul
d make the right decision.  
In this respect, I reject Reali™s testimony that the meeting 
was related solely to his concer
n that employees were not being 
productive. That may have been true, and he attributed their 
lack of productivity to their 
preoccupation with Local 813, but 
nevertheless used the opportunity to unlawfully interrogate and 
threaten them concerning their union activities. 
I accordingly find that at this meeting Michael Reali interro-
gated employees by asking them why they signed cards for 
Local 813, and threatened to cl
ose the shop if they selected 
Local 813. 
I further find that Respondent unlawfully threatened to de-
mand to see their immigration papers. Although employers 

have a right to see such documentation, this request was made 
in a threatening manner in the context of a meeting at which 
Respondent sought to unlawfully 
coerce them into not support-
ing Local 813, the union of their 
choice. Reali specifically told 
them that if they paid attenti
on to Local 813, he would ask for 
their papers. 
The Attempt to Run Down an Agent of Local 813 
The complaint alleges that Respondent attempted to run 
down Local 813 Agent Jackson. As set forth above, Jackson 
stated that a Jeep nearly hit him as he stood in front of Respon-
dent™s facility.  
I cannot find a violation based on the evidence received. 
Jackson testified that he saw the Jeep parked in front of the 
office. Assuming that this esta
blishes a connection between the 
Jeep and Respondent, which itsel
f is highly speculative since 
no specific identification of the 
Jeep, through license plates or 
other description was made, and 
Jackson testified that employ-
ees park their cars in the same
 area, nevertheless no definite 
link between Respondent and the driver has been proven.   
No identification of the driver was made. It should be noted 
that the complaint originally stated that Paul Reali was the 

driver, but the complaint was amended during Jackson™s testi-
mony to state that a member of the Reali family, first name 
unknown,  committed the violation. While it is true that Jack-
son stated that he believed that the driver was one of the Reali 
ﬁboysﬂ who he saw regularly at the office, he conceded having 
no business with him. 
The names of the owners and officers of Respondent, An-
gelo, Michael, Peter, and Paul Reali, were set forth in the com-
plaint, and their relationship to Respondent was admitted. Jack-
son named none of those persons as the driver.  
Assuming I find that a relative of Respondent™s owner com-
mitted the violation, I would also have to find that that person 
acted as an agent of Respondent.  
 Family relationship is one of the facts to be considered in de-
termining apparent authority and, when viewed in the context 
of other factors, may be sufficient for a finding of agency 
based on apparent authority. However, it would be an error to 

hold that nonemployee relatives of
 an agent are per se agents 
of an employer. [
Laborers Local 270
, 285 NLRB 1026, 1028 
(1987).]    
 There is no evidence that this individual acted in any respect 
in behalf of Respondent. Jackson testified that he has seen him 
many times in Responde
nt™s dispatcher™s office, located at 
Royal, but notwithstanding that Local 813 has a collective-
bargaining relationship with Ro
yal, Jackson has conducted no 
business with this man.  
There is no evidence that this
 unnamed person had actual au-
thority to act for Respondent. No
r is there any evidence that 
Respondent held him out to the employees or to the public as 
one of Respondent™s representa
tives. The only possible argu-
ment that the General Counsel c
ould make is that, this individ-
 REGAL RECYCLING, INC. 367ual was continuing Respondent™s
 policy of keeping Jackson 
away from its property. As set 
forth above, Jackson testified 
that whenever he walked on the street in front of Respondent™s 
property, one of Respondent™s 
owners closely followed him, 
and told him to get off its property.  
However, one cannot assume from Respondent™s direction of 
Jackson to get off its property th
at the driver of the Jeep was 
thereby authorized to hit him with his car. 
Based on the lack of identification of the driver and the vehi-
cle, the absence of any showing of agency on the part of the 
driver, and the fact that other witnesses to the incident, the con-
tractor and the employees, were not called to testify, I find that 
no violation of the Act has been established. 
The Alleged Assistance to Local 445 
The complaint alleges, and the answer admits, that from mid-
July until October 30, 1992, Respondent granted Local 445 
unrestricted access to its facilit
y and employees for the purpose 
of campaigning and discussing issu
es related to the October 30 
election, while during such period denied access to agents of 
Local 813.
9  Such denial of access to a campaigning union has been found 
to be in violation of Section 8(a)(2) of the Act, and I so find. 
Ella Industries, 295 NLRB 976, 979 (1989); 
Castaways Man-
agement, 285 NLRB 954, 970 (1987). 
c. The alleged packing of the unit 
The complaint alleges that on various dates in August, Sep-
tember, and October, Respondent 
hired about 15 employees to 
artificially increase and pack the size of the voting unit for the 
purpose of influencing the results of the election, in an effort to 
assure that a majority of employees did not vote for Local 813 
in the election. 
Respondent denies the allegati
on, and asserts that the em-
ployees were properly hired due
 to business considerations. 
The petition was filed by Local 813 on July 15. Thereafter, a 
Stipulated Election Agreement was executed by all parties and 
approved by the Regional Director on October 9. The Agree-
ment provided that those eligible to vote included employees 
who were employed during the 
payroll period ending October 
7. The election was c
onducted on October 30. 
Respondent™s payroll records 
reveal the following:  
On July 15, the date the pet
ition was filed, and which was 
also the date the payroll peri
od ended, Respondent employed 
19 unit employees.
10 The unit status of three other employees is 
in question. Thus, there was testimony that Antonio Costa was 

a supervisor. David Baksh and Da
vid Gustman are pickers, but 
are salaried, unlike the other 
unit employees who are hourly 
paid.                                                                
                                                           
9 Respondent™s answer did not respond to those allegations of the 
complaint, and they accordingly were deemed to be admitted to be true. 
Sec. 102.20 of the Board™s Rules and Regulations. 
10 They are Abdool, Awan, Calderon,
 H. Carrillo, L. Carrillo, M. 
Carrillo, Helbert Chinchilla, Joel Ma
ncilla Chinchilla, Del Cid, Garcia, 
M. Lima, Moran, Nunez, Ortega, Ortiz, Perez, Pineda, Veluppil, and 
Woolard. I have not included Balkissoon, Brown, Kawala, Mahadeo, 

Minas, Munoz, Carlos Sanchez, or Cesar Sanchez because, although 
they are listed on the payroll, they worked no hours in that or succeed-
ing weeks. 
Week       Number         Hours           Avg. Hours    Employees
11 Ending     of Hourly      worked by    per hourly      Working 
Date12      Employees     Hourly         Employee       Less than 
                                       Employees                          32 hours 
                                                                                   per week 
 9/19/91         17              675-205
13 40/12    0 
10/16 16             639/78 40/5    0 
11/13 15             600/133 40/9    0 
12/11 14             551/107 39//8    1 
2/12/92 15             600/134 40/9    0 
3/11 17             653/137 38/8    2
14 5/15 18             658/136 37/8    1 
5/13 21             733/119 35/6    1 
6/10 22             820/164 37/7    3 
7/1 20             713/98 36/5    3 
7/8 19             764/14 40/.7    1 
7/15 19             751/103 40/5    0 
7/22 19             774/77 41/4    1 
7/29 19             605/26 32/1    8 
8/5 10             398/36 40/4    0 
8/12 12             400/52 33/4    0 
8/19 13             480/64 37/5    2 
8/26 13             506/39 39/3    0 
9/2 16             609/59 38/4    1 
9/9 24             763/58 32/2    8
15 9/16 27             780/31 29/1  12
16 9/23 28              867/96 31/3    8 
9/30 28              885/50 32/2  10 
10/14 27              850/42 32/2  11 
10/21 27              878/51 33/2  10 
10/28 29              918/20 32/.7  12 
11/4 29              945/28 33/1  10 
11/11 29              971/75 34/3    9 
 Michael Reali testified that 
Respondent™s busy season is the 
summer, from June through October or November, when most 
construction takes pl
ace. During those months, contractors 
utilize containers to dump construction debris, which is depos-
ited at Regal™s facility.  
Reali explained that during the busy period in 1992, Respon-
dent had more business than in the comparable period in 1991, 
because the price for dumping raw garbage to its customers 
dropped from an average of $71 per ton in 1991 to about $57 
per ton in 1992. Accordingly, 
Respondent had to remain open 
longer hours due to the greater demand, in order to make the 
same amount of money it did in
 1991. Employee Pineda testi-
fied that in late July 1992 th
e amount of work at Respondent™s 
facility increased, but 
that there was about the same amount of 
work in the summer of 1992 as there was in prior years. Pineda 

further stated that in past years, Respondent did not hire addi-
tional employees for the busy, summer season. 
 11 Employees Baksh and Gustman ha
ve not been included in this 
analysis. There is some dispute about their status. Although they were 
identified as pickers, they were sa
laried employees until September 16, 
1992, when they became hourly workers. 
12 These payroll records are all th
e records received in evidence. 
13 The two numbers represent regular hours/overtime hours. The to-
tal hours have been rounded off to the nearest hour. 
14 Five employees worked 32 hours. 
15 Six of the eight were hired that week. 
16 Two of the twelve were hired that week. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 368Most of the new employees hired were employed as pickers. 
Reali stated that the picker selects items from the garbage 
which can be recycled, and places
 them in separate containers. 
The pickers also sweep and 
clean the area, and surrounding 
streets, plant trees, paint the facility, run errands for the me-
chanics, act as welder™s assistants, and operate the scale. 
Local 813 Agent Jackson testified that beginning in early 
August, he stood outside the faci
lity and counted the employees 
daily. He conceded that he coul
d not see the rear loading dock, but could see virtually all the 
employees. He counted from 14 
to 18 each day, including many he had not seen before that 
time, and there were times that employees were present one day 
but absent the next. He observed them performing picking jobs, but in August and September, he saw other employees just 
sweeping. He stated that regular pickers had swept in the past, 
but those he observed sweeping did no picking. Jackson con-
ceded, however, that after watc
hing them sweep for 1 hour, he 
did not know what other jobs they performed.  
Pineda testified that the new pickers swept the street. He 
stated that prior to their hire, no one was ever assigned to 
sweeping, and no one swept outside
 the facility before these 
new hires. Pineda conceded, however, that in 1991, pickers 
swept the facility when a garbage truck picks up garbage, and 
when a truck is loaded. He further stated that these new pickers 
swept the office, the inside shop,
 the diesel-fill area, and the 
yard, street, and sidewalk.  
Pineda testified that the new sw
eepers began work as he left 
work at 1 p.m. Employee Del Ci
d stated that he saw pickers 
who began work before the regular 6 a.m. start for the regular 

employees. Del Cid also testifie
d that he and other pickers 
washed trucks among their other duties. Employee Hugo Car-
rillo stated that pickers paint containers, but swept only the area 
where they worked. Employee Joel Chinchilla also painted 
containers. Chinchilla also stated that from November 1991 
through late July 1992, he saw pickers sweeping every day, 
when the trucks were loaded. Employee Ortiz stated that he 

observed pickers who began work before 6 a.m., and those who 
began work after 2 p.m. He furthe
r stated that he has seen pick-
ers wash trucks, paint containers, and sweep the building he 
works in. 
Employees who testified for Ge
neral Counsel testified that 
they knew some of the challenged voters, but did not know or 
remember others. Pineda testified that in the week before the 
election about 18 pickers were employed, but following the 
election only about 5 employee
s were working, including 1 
machine operator and 4 picker
s. Nevertheless,
 Respondent™s 
payroll records show substantia
l numbers of employees on the 
payroll following the election. 
Analysis 
The Board has held that an employer™s hire of a substantial 
number of employees in order to 
ﬁpack the unitﬂ and dilute the union™s strength in a Board-conduc
ted election violates the Act. 
Einhorn Enterprises, 279 NLRB 576, 596 (1986). The ques-
tion, which frequently turns upon 
circumstantial evidence, is 
why were the disputed individuals were added. 
Golden Fan Inn, 281 NLRB 226, 228, 229 (1986). 
Here, 20 employees were cha
llenged by Local 813: Hasan 
Abdool, David Baksh, Roy Dortch, Richard Ferraro, Julio Flo-
res, Jose Gomez, David Gustma
n, Carlos Hernandez, Alex Martinez, Damon Mason, Derric
k Mason, Alejandro Montalvo, 
Roberto Montalvo, Dimas Nunez, Roberto Peraza, Jose Pina, 
Ahmed Sagheer, Nelson Toledo, Jo
se Toribio, and Giro Valen-
tin. All were identified by Michael Reali as being unit employ-
ees, mostly pickers. All except Abdool, Baksh, and Gustman 
were hired from August 14 to September 10, 1992.
17 An analysis of the above pa
yroll records demonstrates a change in Respondent™s employment practices. We are con-
cerned with Respondent™s empl
oyment history during August 
and September 1992 through the election on October 30.  
In a comparable period in 1991, Respondent employed 17 
and 16 employees, re
spectively, on Septem
ber 19 and October 
16, 1991. Significantly, they were all full-timers working 40 
hours per week, and worked a total of 880 and 717 hours, re-
spectively, with substantial overtime in both weeks.  
In contrast, from September 9 through the pay period ending 
November 4, 1992, Respondent em
ployed a steadily increasing 
number of employees, from 24 to 29, who worked an average 

of about 32 hours per week, pro
portionately less overtime, and 
during which, from 8 to 12 employees worked less than 32 
hours per week.  
Thus, in 1991, Respondent employ
ed fewer employees, all of 
whom worked full time, with 
greater overtime. In 1992, its 
complement consisted of 12 mo
re employees, who individually 
worked fewer hours and less overtime. Thus, in 1992, Respon-
dent employed more employees
, many of whom were part-
timers, who worked fewer hours. 
Respondent explains this change 
in practice by asserting that 
it was required to stay open later 
due to a greater demand for its 
services, and therefore had to employ more employees to work 
longer hours. According to Reali, the demand for its services 
occurred in its busy season in 
1992, which began in June.  
However, the hires of these a
dditional employees did not be-
gin until mid-August, with the vast majority being hired in 
early September. From June through August 26, 1992, Respon-
dent employed about 10 fewe
r employees than it employed 
beginning on September 9, 1992. Accordingly, if in fact Re-
spondent had a need for more employees during the busy sea-
son in 1992, it would have begun hiring them in June. How-

ever, the number of its employees remained steady, from 19 to 
22 in that period, and would have remained at that level had the 
7 employees not been discharged in late July. Instead, the new 
employees were hired later, in 
mid-August and September, well into the busy season, which runs only to October or November. 

I find that the additional hires were clearly made in order to 
influence the outcome of the election. 
In addition, there was evidence that a substantial number of 
the pickers were performing more sweeping work than had 
been done in the past.  
In this regard, it is noted that had Respondent needed the 
services of so many workers in June, July, or even August, it 
would not have chosen late Ju
ly to review the immigration 
documentation of its employees, 
and discharge seven of them in late July. This further adds support to my finding that Re-
spondent would not have discharged the seven in the absence of 
their union activities, to be discussed infra. 
Under these circumstances, I cannot view Respondent™s 
ﬁsudden, substantial, unpreceden
ted, and unsatis
factorily ex-
plained augmentationﬂ of its empl
oyee force, in any light other 
than an attempt to dissipate Lo
cal 813™s strength, and to thwart 
the efforts of that union™s supporte
rs to secure representation by 
that union in the October 30 election. 
Suburban Ford, 248 
                                                          
 17 Abdool and Baksh were hired 
before the petition was filed. 
 REGAL RECYCLING, INC. 369NLRB 364, 368 (1980); 
Trend Construction Corp
., 263 NLRB 295, 300 (1982). 
Specifically, I find that all t
hose employees set forth above, 
who were challenged, with the exception of Abdool, Baksh, 
and Gustman, were hired for 
the purpose of influencing the 
election in violation of Section 8(a)(1) of the Act.  
As to Abdool, Baksh, and Gustman, I find that they were not 
hired in order to pack the unit
 or to influence the election. 
Baksh and Gustman were regular
 employees of Respondent in 
1991. Gustman was hired in Fe
bruary 1992, before Local 813 
began to organize the employees. Their status will be further 
discussed in the representation 
case section of this decision. 
2. The alleged discrimination 
a. Alleged actions against Hugo Carrillo 
The complaint alleges that in late July 1992, Angelo Reali 
physically assaulted employee Hugo Carrillo, and imposed 

more arduous and less desirable conditions of employment on 
him.  Carrillo is a picker whose job is to pick the recyclable mate-
rials from other garbage, and sort those items by type of matter. 
He testified that some time after he
 told Supervisor Rios that he 
signed a card for Local 813, Angelo Reali called him into the 
office and complained that he mistakenly threw recyclable 
aluminum into the area for iron and garbage, and not into the 
aluminum container. Angelo yelled 
at him, insulted him, called 
him stupid, and made comment
s about his mother. Carrillo 
conceded that he put the aluminum in the wrong container. 
Angelo™s brother, Paul, was pres
ent during this tirade and in-
terceded, telling Angelo not to insult him. Paul escorted Car-
rillo out of the office. Later, Carrillo was told by Peter Reali to 
eat lunch alone, and not to go do
wnstairs, where he usually eats 
with his coworkers.  
Carrillo, who denied that he had been touched by Angelo 
during this incident, stated that this was the first time he had 
been criticized for not sorting 
the aluminum properly. Carrillo 
also denied that he was given ha
rder or less desirable work to 
do in July 1992. 
Analysis and Discussion 
The evidence failed to establish a violation concerning 
Carrillo. There was no evidence that Angelo Reali physically 

assaulted Carrillo, as alleged in the complaint. Carrillo signed a 
card for Local 813 on July 13. At some unknown time thereaf-
ter, Carrillo was yelled at, insulted and called stupid by Angelo 
Reali after he admittedly threw aluminum into the wrong con-
tainer. Carrillo denied being touched by Reali.  
The complaint also alleged th
at Respondent imposed more 
arduous and less desirable conditions of employment on him. 
Carrillo denied that he was give
n harder or less desirable work 
to do that day. The only evidence which goes to this allegation 
is that Paul told him not to eat lunch with his fellow employees 
that day. That does not constitute the imposition of harder or 
less desirable work.  
First, I cannot find that the General Counsel has established a 
prima facie showing that Carrillo™s union activities was a moti-
vating factor in Respondent™s decision to ask him to eat alone. 
Carrillo admittedly told Rios that he signed a card for Local 
813, and was subject to unlawful
 interrogation by him. During 
the criticism, no mention was made of Local 813, or the fact 
that he signed a card for it. I do not believe that the General 
Counsel has established a prima facie case of discrimination 
against Carrillo for his union activities.  
Assuming that a prima facie case has been made, I find that 
Respondent has met its burden of demonstrating that it would 
have taken such action even in the absence of his union activi-
ties. Wright Line
, 251 NLRB 1083 (1980). Thus, although Car-
rillo testified that he was never yelled at before, there was no 
evidence that he engaged in any conduct which warranted 
criticism before. Respondent™s conduct in criticizing him for 
putting aluminum in the wrong container was not unjustified. 
The harsh criticism levied by Angelo Reali was immediately 
softened by Paul™s advice to Angelo not to insult Carrillo.  
I accordingly find that no violation has been established in 
Respondent™s treatment of Carrillo,
 as alleged in the complaint. 
b. The mass discharge The complaint alleges that on 
July 28 Respondent unlawfully 
discharged Maynor Lima Bobadillo, Hugo Carrillo, Mario Car-
rillo, Joel Chinchilla, Julio Del Cid, Mario Ortiz, and Nery 
Perez because of their activit
ies in behalf of Local 813. 
Respondent denies that it acted in violation of the Act. Its de-
fense is that it laid off the employees until such time as they 
could produce proper immigration documentation permitting 
them to lawfully work in the United States. 
The Employees™ Testimony 
Hugo Carrillo became employed for Respondent in 1991. He 
testified that in July 1992, each 
employee was asked to come to 
the office. Present were Michael and Paul Reali, and Rios, who 

translated. Michael asked him to produce a green card. Carrillo 
did not have one. Michael said that he was discharged, but that he could return to work when he had a work permit.  
Carrillo testified that that was the first time he was asked to 
produce a green card. However, he also testified that he did not 
recall whether, when he began work, he was asked by man-
agement to produce documentati
on establishing his lawful abil-
ity to work in the United States.  
Carrillo, as well as the six other employees set forth above, 
received the following letter, date
d July 28, at their individual 
meetings held on that day:  
 In the large amount of time that we have extended to you we 
are regretful that you have not produced the proper proof of 
residence that is required by the federal government which 
makes you eligible to work in the United States of America. 
Since you have failed to submit the documents we have no 
choice but to ask you to hold 
off from your employment until 
such time that the documents are brought into the office. 
 Thereafter, Carrillo contacted Local 445 Agent Griffin, who 
referred him to an attorney w
ho is working on obtaining a work 
permit. Carrillo showed some 
paper to Respondent, and in No-
vember 1992, Carrillo was permitted to return to work.  
Joel Chinchilla began work 
at Regal on November 29, 1991. He testified that on his hire, he was asked by Angelo for identi-
fication. Chinchilla showed him a green card, which Angelo 
made a copy of. He was not aske
d to complete an immigration 
form.  At his meeting in late July, Chinchilla was asked for his 
green card by the Realis. He refu
sed, saying that they were not 
the immigration authorities. He told them that they had made a 
copy of the green card upon his hire, but they said that they did 
not have it. He was given the above
 letter, and told that if he 
did not have proper papers he could not return to work. He then 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 370left the shop and did not return. Chinchilla admitted that the 
green card he initially showed Reali was a forgery, which 
probably accounts for his refusal to again display it. 
Thereafter, Respondent contacted 
Chinchilla and asked if he 
wanted to return to work. Chinchilla refused because he did not 
yet have the proper immigration papers. Chinchilla testified that 
he has not applied for legal status.  
Julio Del Cid began work on November 28, 1990. Upon his 
hire he completed a tax form, but not an immigration form. He was not asked to produce papers 
which showed that he was a 
lawful resident of the United States. 
On July 28, his last day of work, Del Cid was shown the 
above letter and was asked if he ha
d his papers. He said that he did not, and was told that he could return to work when he had 

a document from the Immigration Se
rvice. Del Cid stated that 
prior to July 1992, no one spoke
 to him regarding having the 
proper documentation in order to wo
rk. Del Cid testified that he 
never obtained the proper papers to work legally in the United 
States. 
Mario Ortiz began work in Nove
mber 1991, at which time he was asked for documentation, and showed Angelo a work per-
mit. Angelo made a copy of the permit, and said it was fine, 
and that he could work. He di
d not complete an immigration form at that time.  
In July, Michael Reali asked to see his work permit. Ortiz 
presented it, and was told by Reali that it was expired. Reali 
then showed him the above letter, and told him that when he 
renewed his employment permit 
he could return to work. He 
then left. Three days later,
 he produced a document which stated that he was awaiting the renewal of his permit. At that 
time, Michael Reali asked him if he saw or contacted any Local 
813 agent, or signed any document. Ortiz replied that he had 
not. Ortiz produced a letter, 2-1/2 months later, which Michael 
Reali said was not valid. He was asked to produce an employ-
ment authorization. Thereafter,
 he returned with valid docu-
mentation, and returned to work in November 1992. 
Nery Perez began work for Respondent in November 1991. 
He did not fill out an immigratio
n form when he was hired, and 
no one asked whether he was lawfully able to work in the 
United States. However, he di
d produce a marriage certificate 
which showed that he was married to a United States citizen. 
He testified that he was firs
t asked for immigration papers 
about 1 week before his discharge. At that time, Michael Reali asked if he had a green card. He replied that he did not have 
one. That was the first time he was asked to produce a green 
card. Thereafter, Michael Reali told him that he had until July 27 
to produce the papers. On July 28, Michael Reali asked for his 
papers. He said that he did not have them, and was given the 
above letter. Perez testified th
at he has done nothing to obtain 
proper authorization to work in the United States. 
Edgar Pineda began work for Respondent in April 1988. He 
testified that in July 1992, Rios 
told each of the workers that 
Michael Reali wanted to see their papers, such as green cards or 
work permits. Pineda went to the office and showed Michael 
his papers. Michael said that they were in order and he could 
continue to work. 
Pineda stated that he was neve
r asked for his papers before 
that time. 
Thus, the following employees were discharged on July 28, 
allegedly for failing to produc
e proper immigration documents: 
Hugo Carrillo, Mario Carrillo, Joel Chinchilla, Julio Del Cid, 
Maynor Lima Bobadillo, Mario Ortiz, and Nery Perez. 
Respondent™s Evidence 
Michael Reali testified that in the past, upon an employee™s 
hire, Respondent™s officials aske
d him for his ﬁpapers,ﬂ includ-
ing Social Security identification, and other documentation. If 
they said that they had no docum
entation, they were not permit-
ted to work. If they said that they had proper papers, they were 
permitted to work.   
Respondent experiences a larg
e turnover of employees, and 
in the past 2 years, nearly 90 employees have worked for it. 
Reali stated that Respondent al
ways asks for documentation, 
but sometimes it was not forthcoming. Occasionally when em-
ployees were asked for proof that
 they were lawfully in the 
United States, they would le
ave Respondent™s employ.  
Reali testified that he asked 
the seven employees during their 
employment to produce proof of 
lawful ability to work. They 
agreed to, but never produced it, but were nevertheless permit-
ted to remain at work.  
Reali testified that in May 1992, he consulted with a law 
firm, and thereafter began to document Respondent™s request 
for proof of lawful residence. Prior to that time, all requests of 
employees had been verbal. According to Reali, in late June 
1992, he distributed the following 
undated letter to all employ-
ees. This was the first time that he made such a request in writ-

ing:  In order to update our employee
 files we must request that 
you submit all documents to show proof of residence in the 
United States of America. Please submit this information to 
the office to make copies no later than July 27, 1992. Thank 
you for your cooperation. 
 Reali testified that most employees complied with that letter, 
by producing proper documentation, 
and they were permitted to 
work, but the seven did not have such proof. Accordingly, he 
laid them off, on July 28, in order to comply with the law which 
prohibits employment of workers who do not have proof of 
lawful residence in the United States. He told them that they 
could return to work when they received proper documentation.  
Although Respondent does not keep individual personnel 
files for each employee, certai
n documents were produced pur-
suant to subpoena. The following
 documents were produced for 
the following employees who were employed during the pay-
roll period ending July 15, 1992: Shoaib Moham Awan: W-4 
IRS payroll deduction form; Da
vid Baksh: I-9 Immigration form, but with no boxes checked which would show that spe-
cific items of proof of residence were submitted and examined, 
W-4, copy of driver™s license
; David Gustman: W-4; Dagoberto 
Moran: W-4, and a social security card, both of which say Da-
goberto Vasquez, and an employment identification card. 
It should be noted that Awon, Baksh, Gustman, and Moran 
were not discharged, but continued in Respondent™s employ 
after July 28.  
The following documents were produced for employees who 
were hired after the July 28 ma
ss terminations: Robert Monk: W-4; Richard Ferraro: W-4; New York State driver™s license; 
Julio Flores: I-9 resident alien card, W-4, social security card, 
and employment application; an
d, Roberto Montalvo: I-9, W-4, 
employment application. 
Michael Reali testified that following July 28, no one was 
discharged for not having th
e proper immigration documenta-
tion.  REGAL RECYCLING, INC. 371Certain employees disputed Rea
li™s testimony that they re-
ceived the undated letter which 
allegedly was given to all em-
ployees in June. Thus, Del Cid testified that he never saw the 
letter.
18 Joel Chinchilla testified that he could not recall when 
he saw the letter, but he perhaps received it the day he was 
discharged. Hugo Carrillo did no
t remember if he saw the let-
ter. Mario Ortiz stated that he saw the letter, but does not re-
member when, adding that he saw it about 3 weeks before his 
layoff. Nery Perez testified that he saw the letter, but did not 

testify as to when he saw it. 
It should be noted that employees Calderon, Hugo Carrillo, 
Maynor Lima Bobadillo, and Ortiz returned to work upon pres-
entation of immigration docume
nts satisfactory to Respondent. 
They had signed cards for Local 813. 
Analysis and Discussion 
The complaint alleges that on July 28, Respondent unlaw-
fully discharged Maynor Lima Bobadillo, Hugo Carrillo, Mario 
Carrillo, Joel Chinchilla, Julio Del Cid, Mario Ortiz, and Nery 
Perez because of their activit
ies on behalf of Local 813. 
All those employees signed cards for Local 813 on July 13. 
On July 17, Respondent was told by Local 813 agents that a 
majority of its employees had si
gned cards for that union. One 
employee, Hugo Carrillo, told Supe
rvisor Rios on about July 21 
that he signed a card for that union. All of the seven employees 
were present, when on about July 21, they went to Respon-
dent™s office with Local 813 agen
t Jackson, at which time Mi-
chael Reali was informed that 
they wanted Local 813 and not 
Local 445. 
I accordingly find that Respondent possessed knowledge that 
all seven employees sought representation by Local 813. 
Shortly after Respondent learne
d that its employees wanted 
to be represented by Local 813,
 Respondent requested immigra-
tion papers from all its employees. Perez testified that he was 

asked for such papers about 1 w
eek before his discharge, and 
was given until July 27 to produce them. The other six employ-
ees all testified that they received the July 28 letter on that date, 
which notified them that they had not produced proper proof of 
residence, and were discharged that day.  
Based on the close timing between the employees™ interest in 
Local 813 and Respondent™s knowledge thereof, the findings of 
animus I have made above, including the findings of coercive 
interrogation, threat of plant closure, threat of discharge to em-
ployee Ortega because he criticized Local 445, and signifi-
cantly, the threat that immigration documents would be re-
quired if they continued to support Local 813, I find that the 
General Counsel has made a prima
 facie showing that the union 
activity of the seve
n employees named above was a motivating 
factor in Respondents™ decision to discharge them. Wright 
Line, supra. Respondent first argues that 
the employees were not dis-
charged, but rather were laid off until such time that they were 
able to produce proper eligibility 
to work in the United States. Its June 28 letter stated, in part, that ﬁsince you have failed to 
submit the documents we have no choice but to ask you to hold 
off from your employment until 
such time that the documents 
are brought into the office:ﬂ 
 The test for determining whether [an employer™s] statements 
constitute an unlawful disc
harge depends on whether they 
would reasonably lead the employ
ees to believe that they had 
                                                          
 18 Del Cid first testified that he saw the letter on the day he was fired. 
been discharged and the fact of discharge does not depend on 

the use of formal words of firing. . . . It is sufficient if the 
words or actions of the employer would logically lead a pru-
dent person to believe his tenure has been terminated. 
Ridge-
way Trucking Co
., 243 NLRB 1048 (1979). 
 By asking its employees to ﬁhold off from their employ-
mentﬂ Respondent in effect told them that they no longer 
worked for it. The fact that they could return to work at some 
later time does not change the fact of their discharge upon re-
ceipt of the letter. 
Future Ambulette
, 293 NLRB 884, 893 
(1989), where a discharge was found when an employee was 

terminated due to an injury but told that he could reapply when 

he was able to work; 
Midwestern Mining
, 277 NLRB 221, 228, 
244 (1985), where discharges were found where the employees 

were told that they might be rehired if additional equipment 
was obtained. 
When given the letter on July 28, the only conclusion the 
employees could have reached wa
s that they were discharged. 
A possibility of reinstatement was given them in the letter. The 

letter did not guarantee rein
statement upon their production of 
the documents. It only asked them to stop work until the docu-
ments were brought to the office. 
It is true that those employees 
who did obtain proper documenta
tion were employed immedi-
ately. Nevertheless, looking at 
the situation on July 28, the 
employee would conclude that he
 had been discharged until he 
presented satisfactory documentation of proper proof of resi-
dence. I accordingly find that 
the seven employees were dis-
charged on July 28. 
Respondent argues that the workers were properly termi-
nated because they were undocu
mented aliens prohibited from 
being employed by the Immigration Reform and Control Act of 
1986 (IRCA).  It first argues that it had no anti union animus in discharging 
the employees because it had asked them, in its undated letter 
allegedly given them in June, 
to provide documents showing 
proof of residence by July 27. If this letter was given to em-
ployees, it would provide some proof that their discharge was 
not motivated by union considerations since the letter was al-
legedly distributed before
 the union campaign began. 
However, the evidence does not support a finding that the June letter was distributed to employees. Michael Reali testified 
that following the distribution of
 that letter, most employees 
produced such documentation an
d were permitted to work.  
I credit the testimony of employees Del Cid and Joel Chin-
chilla that they either did not se
e the undated June letter or saw 
it for the first time on the day they were discharged, July 28. 
Ortiz™ testimony that he saw the 
letter about 3 weeks before his 
discharge lacks certainty, in view of his earlier testimony that 
he did not recall when he saw the 
letter. In additi
on, in contrast 
to other letters sent by Res
pondent, this letter was undated. 
I accordingly find that the undated June letter was not dis-
tributed to employees. 
The documents sought were apparently those required in the 
I-9 INS Form, which include a U.S.
 passport; certificate of U.S. 
citizenship; certificate of naturalization; unexpired foreign 
passport; alien registration card; or driver™s license, U.S. mili-
tary card, and social security card, birth certificate, and unex-
pired INS employment authori
zation. According to the I-9 
form, those documents are to be examined by the employer, 
and the appropriate boxes checked indicating that this has been 
done.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 372At the hearing, Respondent pr
oduced certain documents in 
its possession, set forth above, for various employees who were 
employed at the time of the se
ven discharges, but who contin-
ued to work after the July 28 di
scharges. Those employees must 
have been among those who, according to Michael Reali, 
showed proper documentation and were permitted to work. 
However, none of the documents produced for employees 
Awan, Baksh, Gustma
n, and Moran satisfied the I-9 require-
ments. The completed I-9 form fo
r Awan and Gustman, at least, 
were required to be retained by
 Respondent at the time of the 
hearing.
19 Accordingly, Respondent di
d not enforce equally its 
policy of terminating employees
 who did not produce the re-
quired documents. Those employ
ees were not among the em-
ployees who signed cards for Local 813. 
In addition, even after the Ju
ly 28 terminations, Respondent 
did not adhere to its strict poli
cy of employing only those with 
proper documentation. Thus th
e documents, set forth above, 
produced at hearing for Monk and Ferraro, hired on August 14 
and September 7, respectively, 
do not satisfy the I-9 require-
ments. Respondent argues that documentation was required of the 
employees upon their hire, and that the seven employees were 
asked for documentation, but ne
ver produced it. However, the 
evidence does not substantiate this. Hugo Carrillo was not 
asked for a green card until the da
te of his discharge. Signifi-
cantly, he was permitted to return to work upon the presentation 

of some ﬁpaper,ﬂ while he wa
s in the process of obtaining a 
work permit. Joel Chinchilla was only asked for identification 
upon his hire, not proof of residence, and he produced a green 
card. Del Cid was not asked for proof of residence upon his 
hire. Perez produced a marriage certificate upon his hire. Pineda was not asked for documentation until July. Only Ortiz 
testified that upon his hire he was asked for documentation, and 
he showed Angelo Reali a work permit. Indeed, the fact that 
Respondent has not retained copies of the I-9 forms for certain 
employees, or copies of the documents allegedly submitted, 

supports an inference that such documents were not requested. 
Thus, based on my findings that 
(a) the June letter was not distributed to employees, (b) disparate treatment was accorded 
the card signers who were discharged while the noncard signers 
were permitted to work although they too did not have proper 
documentation to work, (c) empl
oyees who did not have proper 
documentation were hired shortly 
after the discharges, and (d) 
these discharges occurred during Respondent™s admittedly busy 

season, I conclude that Responden
t has not demonstrated that it 
would have discharged the seven  employees in the absence of 

their union activities. 
Wright Line
, supra. 
I accordingly find and conclude that Respondent™s discharge 
of Maynor Lima Bobadillo, Hugo
 Carrillo, Mario 
Carrillo, Joel Chinchilla, Julio Del Cid, Mario Ortiz, and Nery Perez violated 

Section 8(a)(3) and (1) of the Act. 
                                                          
                                                           
19 The completed I-9 form was required to be retained for 3 years af-
ter the date of hire or 1 year after termination, whichever is later. Awan 
was hired on April 23, 1992, and last appears on the August 26, 1992 
payroll. Gustman was hired on February 17, 1992, and appears on the 
last payroll submitted, December 30,
 1992. The dates of hire of Baksh 
and Moran are not known. 
c. The warning to and discharge of Pineda 
Pineda™s Testimony 
The complaint alleges that on November 19 Respondent is-
sued a written and verbal warning to Edgar Pineda, and on 
December 10 discharged him because of his activities in behalf 
of Local 813.20 Pineda became employed by 
Respondent in 1988. He was 
promoted from picker, to payl
oader operator, and then bull-
dozer operator. As set forth above, he contacted Local 813, and 
arranged a meeting with its representatives and the employees. 
He also participated in the October 30 election as an observer 
for Local 813  Pineda testified that he work
ed without incident until No-
vember 17, when, as he was operating the bulldozer, its right 
metal track became separated from the wheel, causing severe 
damage. Pineda stated that this occurred because the bolts hold-
ing the track to the wheel were subject to hard wear and broke. 
He told his manager, who called the mechanic. Pineda helped 
the mechanic fix the track, and Pineda was instructed to work 

on a different bulldozer. 
On November 19, he was given a letter by Michael Reali 
which set forth as follows: 
 Please be advised that this is
 the second notice of negligent 
equipment abuse and will serve as the final warning before 

termination of your employme
nt. On November 10, 1992 
while operating the Caterpillar 963 bulldozer it ran out of fuel, 
causing extensive engine damage. On November 17, 1992 
while operating the same bulldozer, the right track separated 
from the wheel causing severe damage. In the future, please 
be alert and operate the equipment with proper care, its [sic] 
part of your job. This type of negligent abuse and destruction 
of equipment will not be tolerated. 
 Pineda stated that prior to November 19 he was not informed 
that his bulldozer had run out of fuel on November 10. He 

stated that while he was operati
ng it, it worked fine. The ma-
chine had run out of fuel before, 
in about September, and at that 
time Pineda told his manager, who told him to put more fuel in, 
pump the fuel through the engine, and continue working. These 
steps were taken, the bulldozer™s
 engine started, and continued 
to run without incident. He was not warned for that incident. 
On November 19 when he was given the above letter, Mi-
chael Reali blamed him for letti
ng his machine run out of fuel. Pineda denied that it was his fault, saying that it was working 
well when he operated it, and suggested that it was the fault of 
the person who continued to work on the machine when Pineda 
left at 1 p.m. 
Pineda testified that on December 7, as he was operating his 
machine, he noticed that water was leaking from its radiator. 
He stopped the machine and notified Manager Ronald who 
called the mechanic. The mechanic worked on the machine and 
informed Pineda that it was fixed, and that he could operate it. He was then instructed by Ronald to grind some wood. About 5 

minutes later the machine stopped, and the engine began to 
smoke. The mechanic was called a
nd instructed Pineda to move the machine to a different place. Pineda started the engine and 
moved the bulldozer. Shortly ther
eafter, Pineda went home at 
the end of his shift. 
 20 See the charge in Case 29ŒCAŒ17056. 
 REGAL RECYCLING, INC. 373The following day, Pineda was given other work to do as the 
machine was still being repaired. At the end of the day, Angelo 
Reali told Pineda to take the fo
llowing day, December 9, off, as 
the machine was still being fixed. When Pineda returned to 
work on December 10, Angelo Reali told him that there was no 
more work for him because the machines were being damaged 
too much. Pineda protested that 
that was not his fault because 
he told the mechanic many times that the machine was not 
working properly, but was told 
to continue working on it.  Pineda left Respondent™s premis
es, and 1 hour later, he was 
given the following letter at 
his home by Michael Reali and 
Rios:  On December 7, 1992 while you were operating the Caterpil-
lar bulldozer the engine seiz
ed causing extensive damage. 
This was caused by operating th
e bulldozer with improper oil 
and diesel. Since this is your third notice, you will be termi-
nated immediately. In the future if there is any way that I can 
assist you please do not hesitate to call me. 
 Pineda protested to Michael Reali that the machine broke, 
and that he told the mechanic that the machine was no good. 
Michael insisted that th
e damage was his fault. 
Pineda testified that it is the operator™s job to put fuel in the 
tank and check and install oil in 
the engine each day, and that 
he performed these procedures. He recalled that on December 7 
he checked the oil and fuel and found nothing amiss.  
Respondent™s Evidence 
Michael Reali testified that 
on June 24 Pineda™s bulldozer 
ran out of fuel while he was operating it. The repair logs indi-
cated that the fuel lines were removed, and the system cleaned 
of residue from the fuel tank; air was pumped through the fuel 
lines, two fuel filters were replaced, the tank was filled, allowed 
to settle, and the fuel system
 was primed and pumped to re-move air trapped in the fuel line
s. Reali stated that on June 26 
Pineda was given the following letter: 
 Please be aware that this is a notice of negligent abuse of 
equipment and will serve as your first warning. On June 24, 
1992 while operating the Caterpillar bulldozer it ran out of 
fuel, causing severe engine damage. In the future, please be 
alert and operate the equipment with proper care, its [sic] part 
of your job. 
 Pineda denied that his bulldozer ran out of fuel that day, and 
did not recall receiving this letter. 
Reali testified that the same repair work had to be performed 
on November 10 due to Pineda™s machine running out of fuel, 
as set forth above. Pineda denied that his machine ran out of 
fuel while he was operating it that day. 
Reali stated that the track separated because it fit loosely on 
its sprocket. Reali testified that the track should always be tight, 
and Pineda should have noticed th
at it was loose. Accordingly, 
Reali blamed the separation of the bulldozer track on Pineda in 
that he apparently failed to notice that it was loose. Reali stated 
that a track will not separate if it is attached in a taut manner on 
its sprocket. Reali stated that the repair job was $12,000 to $15,000, and the bulldozer was out of service for 5 or 6 days.  
Regarding the December 7 incident, Reali testified that the 
bulldozer™s engine had seized because of low oil pressure, no 
oil, and no water. He stated that the oil pressure and tempera-
ture gauges and a warning light were all operating at the time of 
the problem. A new engine was obtained at a cost of $15,000 to 
$18,000. He denied Pineda™s testimony that he moved the bull-
dozer after experiencing a problem with it. Reali stated that it is 

the operator™s responsibility to 
check the gauges to make cer-
tain that there are sufficient fluids in the engine.  
Accordingly, Respondent™s position is that it discharged 
Pineda on December 10, as set fort
h in the letter of discharge, 
because of the engine seizure, which constituted his third notice 
of misconduct.  Analysis and Discussion 
Pineda was employed by Res
pondent for 4 years. He was 
promoted from picker to payloa
der operator to bulldozer opera-
tor. Pineda was the prime mover in the organizational campaign 
of Local 813. He made the first 
contact with that union, ar-
ranged the meeting with Local 813™s representatives, signed a card in behalf of the union, and 
spoke to his fellow employees 
in the shop about the union. He also acted as the election ob-

server for Local 813.  
I have found above that Respondent possessed animus to-
ward Local 813 as demonstrated 
by its violations of Section 
8(a)(1) of the Act, and by its discharge of the seven employees.  
I accordingly find that the General Counsel has made a 
prima facie showing that the union activity of Pineda was a 
motivating factor in Respondent™s issuance of the warning let-
ter of November 19, and in its decision to discharge him. 
Wright Line, supra. 
Respondent asserts that its disc
harge of Pineda was justified 
because of his negligence in the operation of the bulldozers. As 
set forth above, the alleged mis
conduct consists of the bull-
dozer running out of fuel twice,
 the separation of a track, and 
the seizure of an engine.  
Pineda admits that his bulldozer
 ran out of fuel once. This 
may have occurred on June 26.
 The maintenance log for bull-
dozer 973 shows that it ran out of fuel on that date. Respondent 
attributes that incident to him. The log indicates that a routine 
procedure was utilized to get the machine running: the fuel 
lines were removed; residue from the fuel tank was cleaned; air 
was pumped through the lines; two 
fuel filters were replaced; the tank was filled; the fuel sy
stem was primed and pumped to remove air in the lines, and the machine was started.  
Pineda did not recall receiving a warning letter due to that 
incident, which took place 3 weeks before Respondent was 
visited by Local 813 agents. Even 
if he did receive the June 26 
letter allegedly given to him, that letter stated that ﬁsevere en-
gine damageﬂ resulted from this incident. However, the main-
tenance log does not indicate 
that any damage was caused.  
The same incident occurred on November 10. Pineda denies 
that this was due to any fault of his. Even if it was, the same 
routine was used to get the machine running. The warning no-
tice regarding this, given to Pine
da on November 19, stated that 
ﬁextensive engine damageﬂ resu
lted. The maintenance log does 
not support that statement. The l
og only states that rust was in 
the fuel lines due to the lack of fuel, and that the rust was 
cleaned from the lines. 
On November 17, the right track of bulldozer 963 separated 
from its wheel. The maintenance log states that the right side 
was jacked up, the old track wa
s removed, and a new track and 
sprocket were installed.  
Respondent claimed that Pineda 
should have been aware that 
the track was loose from the sprocket, and therefore held him 
responsible for the separation of
 the track, terming it ﬁnegligent 
abuse and destruction of equipm
entﬂ in its November 19 warn-
ing letter. As set forth above, Pineda claimed that the bolts, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374which are subject to hard wear, broke, causing the track to 
separate.  It must be recognized that these bulldozers perform very 
heavy work in moving and pulveri
zing demolition materials. As 
a result, they receive regular maintenance work according to 

the logs. They are checked and greased every 2 days, and re-
ceive full service every 6 weeks. The full service includes 
checking the machine and changing the oil and filters.  
The maintenance logs establish the hard wear these machines 
experienced, and the fact that the tracks were subject to espe-
cially severe operating conditions.  
Thus, Caterpillar 963, which experienced the track separa-
tion, had extensive work performed on the tracks prior to the 
November 17 incident. The machine was acquired by Respon-
dent on March 15, 1989. On Marc
h 22, both tracks were tight-
ened. On July 30, the track segments were tightened. On Au-
gust 13, the tracks were tightened. On September 23 a broken 
track segment was replaced. On 
February 10, 1990, the tracks 
were tightened, as they were again on August 11. On February 

13, 1991, both tracks, but especially the left side track was 
tightened. On March 19 the sprocket segments were replaced. 
On July 6 an 18-inch steel rod stuck in the left track was re-
moved. On March 28, 1992, the tracks were tightened. On 
April 25 one track segment was replaced. On August 15 the 
tracks were tightened, as they were on September 29.  
Then on November 17 the right track separated, which was 
blamed on Pineda. Following his 
discharge, on March 16, 1993, 
both tracks were adjusted, and broken bolts were replaced on 
the left track. On March 23 broken bolts from sprocket seg-
ments were replaced, and the tracks were adjusted. On April 1 
the track bolts were replaced. On April 2 both tracks were re-
moved, the machine removed from service, the left sprocket 
and final drive were disassemble
d, both sides of the sprocket segments were removed, the tilt cylinder bracket was welded, 
and the idler rollers were replaced. Then both tracks were as-
sembled, and both track frames were welded. On April 28 the 
left track motor hydraulic line was replaced. 
Caterpillar 973 experienced sim
ilar service maintenance and 
repair work. Thus, between July 1989, when the machine was 
purchased, to December 1992, the tracks were adjusted six 
times, the segment bolts were tightened twice, the tracks were 
tightened once, and track segm
ents were replaced once. 
Based on the above, I do not be
lieve that Respondent has 
met its burden of proving that it would have issued a warning 
letter to Pineda in the absence of his union activities. 
Wright Line, supra. The tracks were subject to severe service condi-
tions. They were adjusted and 
serviced constantly which is 
some indication of the hard wear
 they were subjected to. They 
experienced more problems afte
r Pineda™s discharge. Under 
these circumstances, it was impr
oper for Respondent to attrib-ute the track separation to Pineda. 
Regarding the seizure of the engine on December 7 Pineda 
denied that it was his fault. He stopped the machine immedi-
ately upon noticing that the engine
™s radiator was leaking wa-ter. Michael Reali testified that the engine repair company 
stated that the seizure was due to low oil pressure, and no oil or 
water. Respondent claims that 
Pineda negligently failed to 
check the engine™s fluids. The log states that a rebuilt engine 
had to be installed. 
Michael Reali stated that he was told that the cause of the 
seizure was low oil pressure and no oil or water. He thus had a 
reasonable belief that Pineda had caused that severe damage 
through his negligence in not checking the machine™s oil and 
water. Pineda admitted that it 
was his responsibility to make 
those fluid checks on a daily basis. I do not credit him that he 
made them. In view of the damage to the engine, I credit Re-
ali™s testimony that the engine would not start. I do not credit 
Pineda™s testimony that he move
d the bulldozer after the prob-
lem arose. His pretrial affidavi
t did not mention that important 
fact. Respondent gave unrebutted 
testimony that the cause of 
the seizure and the very costly engine replacement was lack of 

oil and water in the engine. Th
e General Counsel has not shown 
how such damage to the engine could have occurred in any 

other way.  
Pineda admitted that it was his duty to ensure that the ma-
chine had sufficient oil and wate
r. Respondent could thus prop-
erly believe that the engine™s seizure was due to his negligent 

failure to ensure that it had 
proper amounts of such fluids.  The General Counsel argues that the logs produced at hear-
ing are unreliable because they were not the original logs pre-
pared at the time of the repair by the mechanic. Rather, because 
of the poor penmanship of the mechanic, the original logs were 
rewritten later. The General 
Counsel further questions the 
weight to be given Reali™s testimony concerning the breakdown 

because neither the mechanic nor the supervisor who witnessed 
the incident testified. However, I believe that Reali™s testimony 
properly established the nature of
 the damage to the engine. No 
objection was made to his hearsay testimony that he was told 
the reason for the seizure was no oil or water in the engine.  
On the other hand, the logs also show that the engine of the other bulldozer, the Caterpillar 
963, seized on January 4, 1993, 
only 1 month after Pineda™s disc
harge. The same remedial ac-
tion was takenŠthe engine was re
moved, rebuilt, and installed 
in the bulldozer. There was no testimony concerning this 

breakdown, but Michael Reali stated that since July 1992, no 
one other than Pineda has been disciplined for misusing equip-
ment.  The question must therefore be asked why the operator of the 
963 was not disciplined for that engine™s seizure, and does the 

failure to so discipline him demonstrate disparate treatment 
toward Pineda. One possible explanation is that that engine™s 
seizure was not caused by a lack of oil or water, and was there-
fore not caused through any fault of the operator. Since I cannot 
answer that question upon the state of this record, I cannot find 
that Pineda was treated in a disparate manner.  
Despite my findings above th
at Respondent demonstrated 
strong union animus, it cannot be said that it took any specific 
action against Pineda upon learni
ng that he was actively sup-
porting Local 813. Specifically, 
when he appeared as that un-
ion™s observer at the election on October 30, it did not dis-
charge him 2 weeks later upon 
his alleged misconduct in the 
track separation incident.  
Although I find that the warning letter of November 19 vio-
lated the Act, I cannot find that that carried over to the reasons 

for the discharge 3 weeks later. The evidence establishes that 
Pineda was obligated to check the Caterpillar™s fluids. Respon-
dent reasonably believed that
 the machine broke down as a 
result of that failure, resulting in a very expensive repair to a 

machine which was purchased new in 1989. There is no evi-
dence of disparate treatment of
 Pineda in his discharge. 
Road-way Package System, 302 NLRB 961, 976Œ977 (1991); 
T.N.T. 
Red Star Express
, 299 NLRB 894, 899 (1990).  
 REGAL RECYCLING, INC. 375The Act does not protect employees from discipline because 
they engage in union activity. The Act protects them from dis-
criminatory discipline because of their union activity. 
Accordingly, I find and conclude
 that Respondent has met its burden of proving that it would ha
ve discharged Pineda in the absence of his union activities. 
Wright Line, supra. 
3. The alleged refusal to bargain 
The appropriate collective-bargai
ning unit, as alleged in the 
complaint, and as agreed by the parties pursuant to a Stipulated 
Election Agreement, consists of: 
 All full time and regular part time pickers, sorters and ma-
chine operators, mechanic and welder employed by the Em-

ployer at its 172-06 Douglas Av
enue, Jamaica, New York lo-
cation, excluding all office clerical employees, guards and su-

pervisors as defined in Section 2(11) of the Act. 
 As set forth above, on July 17, Local 813 Agents Jackson 
and Murray made a demand for 
recognition, and presented 
Respondent with a recognition agreement, which was rejected.  
As discussed above, on July 13, 13 employees of Respondent 
signed authorization cards authorizing Local 813 to represent 
them. Respondent™s payr
oll records for the period ending July 
15 demonstrate that 22 employees were employed, including 
Baksh, Costa, and Gustman, wh
ose inclusion may be at issue.
21 Accordingly, Local 813 represented a majority of the unit 
employees on July 13.  
The General Counsel argues that the unfair labor practices 
committed by Respondent are so serious and substantial in 
character as to warrant the issuance of a bargaining order pur-
suant to 
NLRB v. Gissel Packing Co
., 395 U.S. 575 (1969). 
Respondent asserts that it has 
a valid collective-bargaining 
agreement with Local 445, whic
h precludes the issuance of a 
bargaining order herein. 
The Validity of the Collective-Bargaining Agreement 
On December 13, 1988, Local 445 was certified by the 
Board as the exclusive collective-bargaining representative of 
the employees of Regal in essentially the same unit found ap-
propriate herein. The certifica
tion was based upon an election 
held pursuant to a Stipulated Election Agreement. Michael 
Reali testified that he engaged 
in negotiations with Local 445, 
and entered into a collective-bargaining agreement in Decem-

ber 1988, which expired in December 1991. A renewal agree-
ment was executed in December 1991 which runs to December 
1994. The contract appears regular in form, containing provi-
sions for union security, wage raises, and hours of work. The 
contract also provided for, a
nd employees recei
ved, paid holi-
days and vacations. Employees received wages in excess of the 

minimum set forth in the contract. 
The contract requires the payment of health and welfare 
moneys to the Local 445 Health and Welfare fund, the deduc-
tion of dues from wages of em
ployees, and the remission of 
such dues amounts to Local 445. Dues remittance reports were 
received in evidence which indicated that reports were sent by 
Local 445 to Respondent each month from January 1991 
through April 1993, listing the names of employees, and setting 
                                                          
                                                           
21 There was testimony that Costa was a supervisor. Baksh and 
Gustman were pickers, but were sa
laried, unlike the other pickers. 
Aside from the 13 card signers, and Baksh, Costa, and Gutman, the 
other employees employed at that
 time were Abdool, Awan, Moran, 
Nunez, Veluppil, and Woolard. 
forth the amount of welfare and 
dues payable. Canceled checks 
were also received which show
ed payments for those months.
22 Respondent conceded that it did not deduct dues from em-
ployees™ pay, but rather paid the dues directly to Local 445. 
Reali stated that that was the procedure followed in a company 
he had been employed by, and he considered it as a benefit to 
be given to the employees. Although the contract requires that 
dues deduction authorizations be
 signed by employees, Re-
spondent did not produce any at hearing. 
The employees testified that they were not aware of the exis-
tence of Local 445, or that that
 union represented them. Pineda, 
who was employed at the time of the Board election, denied 
knowing about the election or vo
ting therein. Other employees 
testified that they never saw a representative from Local 445 
until Griffin appeared at the shop after they had signed cards 
for Local 813.  Other employees stated that they were not informed that they 
were entitled to medical benef
its, as provided in the contract. Respondent counters this by arguing that there was no showing 

that any employee was in need of medical benefits. That does 
not answer the question. The evidence supports a finding that 
the employees were not aware th
at Local 445 represented them, 
or that a collective-bargaining agreement regulated their wages, 
hours, or working conditions. 
In sum, the record is devoid of any evidence that Local 445 
concerned itself with the employees™ hours or working condi-
tions in any respect. 
Don Mendenhall, Inc
., 194 NLRB 1109 
(1972). The employees did not even know that they were ﬁrep-
resentedﬂ by a union or covered by a collective-bargaining 
agreement. 
Weber™s Bakery
, 211 NLRB 1, 12 (1974).  
The employees who were allegedly covered by the agree-
ment received no representation from Local 445, and were 
subject to working conditions unilaterally imposed by Respon-
dent without any input from that union. 
McDonald™s Drive-In 
Restaurant, 204 NLRB 299, 309 (1973). It further appears that Local 445 was not concerned with 
contract enforcement or with 
contract servicing, but was cont
ent to receive the dues and wel-
fare payments for a few employees from Respondent. 
McDon-
ald™s, supra; Bender Ship Repair Co
., 188 NLRB 615, 616 
(1971).  Thus, in the union reporting form covering the period June 
1992, for the first time the following employees were added by 
Respondent to the form, and moneys paid in their behalf, not-
withstanding that some of them were employed by Respondent 
for at least 9 months prior to June 1992: Hasan Abdool, Car-
melo Calderon, Hugo Carrillo, David Baksh, who were on the 
payroll in September 1991, and 
Mario Ortiz and David Gust-man who were hired in Dece
mber 1991 and February, 1992, 
respectively. Obviously, Local 4
45 did not police its contract. Respondent was accordingly delinquent in its payment for these 

employees, and under these circ
umstances according to the 
contract, Local 445 was entitled to examine the books.  
The contract also provides that notices of the discharge of 
employees must be sent to Local 445, but there was no evi-
dence that this had been done with respect to Pineda.
23 Al-though the contract provides for 
the appointment of a shop 
steward, this provision ha
s not been implemented.  
 22 Uncanceled checks dated April 1993 purported to show that sums 
due from December 1992 through April 1993 were being paid in April 
1993. 
23 Respondent claims that the seve
n employees separated for failure 
to produce immigration documents were laid off. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376The payment by Respondent of dues for its employees has 
long been held to constitute unlawf
ul assistance in violation of 
Section 8(a)(1) and (2) of the Act. 
Allied Erecting Co
., 270 NLRB 277 (1984); Sweater Bee by Banff, Ltd
., 197 NLRB 805 
(1972). Accordingly, I find that the contract between Respondent 
and Local 445 was not an effective 
or real collective-bargaining 
relationship between the parties, 
nor was it meant to be, nor did 
they believe that it was such. 
Ace-Doran Hauling Co., 171 
NLRB 645, 646 (1968). It was treated by them as a convenient 
arrangement to be utilized when
 another union indicated an 
interest in representin
g Respondent™s employees. 
Therefore, I find that the collective-bargaining agreement be-
tween Respondent and Local 445 does not preclude the issu-

ance of a 
Gissel
 bargaining order. 
The Propriety of a Bargaining Order 
In Gissel
, supra, the Supreme Court held that bargaining or-
ders are appropriate in ﬁless extraordinaryﬂ cases marked by 

ﬁless pervasiveﬂ unfair labor practices where the employer™s 
unlawful conduct has a ﬁtendency to undermine [the union™s] 
majority strength and impede th
e election processes,ﬂ and the union at one time had majority support among the unit employ-
ees. 395 U.S. at 614 (1969).  
The Supreme Court held in 
Gissel, supra, that where 
 The possibility of erasing the effects of past practices and of 

ensuring a fair election (or a fair rerun) by the use of tradi-
tional remedies, though present,
 is slight and . . . employee 
sentiment once expressed through cards would, on balance, be 
better protected by a bargaining order, then such an order 
should issue. 
 In determining whether a bargaining order is appropriate, the 
Board examines the severity of the violations and the effects 

that the unfair labor practices would have on the holding of a 
rerun election. 
Sheraton Hotel Waterbury, 312 NLRB 304 
(1993). Here, I have found that Res
pondent interrogated employees, 
threatened its employees with discharge, warned them that they 
could not join Local 813, and hired additional employees in 
order to pack the unit and depriv
e the employees of representa-
tion by Local 813.  
It must be observed that Respondent began a campaign of in-
terrogation, threats and discharges as soon as it became aware 
of its employees™ interest in
 Local 813. Its campaign was de-signed to undermine that union™s strength. 
Q-1 Motor Express
, 308 NLRB 1267, 1268 (1992).  
It is very significant that many 
of the violations were serious 
in nature. Threats of job loss through plant closure and dis-
charge because of union activity is among the most flagrant 
kind of interference with Section 7 rights and is more likely to 
destroy election conditions, and to do so for a longer period of 
time than other unfair labor practices. 
Sheraton
, supra.  
In addition, the unlawful discha
rges of the seven employees, 
which comprised half the bargaining unit, and which threatened 
the livelihood of the employees, are likely to have a lasting 
impact which is not easily erased by the mere passage of time 
or the Board™s usual remedies, 
especially given the small size 
of the bargaining unit. 
Q-1, supra. 
Thus, the possibility of erasing the effect of the Respon-
dent™s actions and ensuring a fair election by the use of tradi-
tional remedies is slight. Employee sentiment, once expressed 
through cards, is better protected by a bargaining order. 
Inter-state Truck Parts, 312 NLRB 661 (1993). 
Because I have recommended that a bargaining order issue, 
it also follows that I will recommend that the election be set 

aside, that Case 29ŒRCŒ8020 be 
dismissed, and that all pro-ceedings in connection therewith be vacated. 
Yerger Trucking
, 307 NLRB 567, 578 (1992). However, in the event that it is 
ultimately determined that a bargaining order is not warranted, 
I will discuss the objec
tions and challenges. 4. The representation case 
The tally of ballots following 
the election conducted on Oc-
tober 30, showed that 4 votes were cast for Local 813, 2 votes 
were cast for Local 445, no votes were cast against representa-
tion, and there were 24 challenged ballots.  
In light of my findings, above, that employees who were 
hired beginning in August 1992, were hired in an effort to pack 
the unit in violation of Section 8(a)(1) of the Act, I will recom-
mend that the challenges to the ballots of the following em-
ployees be sustained: Roy Dort
ch, Richard Ferraro, Julio Flo-
res, Jose Gomez, Carlos Hernandez, Alex Martinez, Damon 

Mason, Derrick Mason, Alej
andro Montalvo, Roberto Mon-talvo, Dimas Nunez, Robert
o Peraza, Jose Pina, Ahmed 
Sagheer, Nelson Toledo, Jose Toribio, and Giro Valentin. 
I will recommend that the challenges to Hasan Abdool, 
David Baksh, and David Gustman be overruled because they 
were hired before Local 813 be
gan its organizational campaign, 
and thus were not hired in an attempt to influence the election. 
Moreover, there was uncontradicted
 testimony that they were 
unit employees. 
Inasmuch as I have found that Jo
el Mancilla Chinchilla, Julio 
Del Cid, and Nery Perez were 
discharged unlawfully in viola-
tion of the Act, I will recommend that the challenges to their 

ballots be overruled, and that
 those ballots be opened and 
counted. The challenge to the ballot of Edgar Pineda was with-
drawn with the approval of the Regional Director. His ballot 
should be opened and counted.  
The objections to conduct affect
ing the results of the elec-tion, filed by Local 813, genera
lly track the complaint allega-
tions with respect to conduct occurring between the time the 
petition was filed, and the time of the election.
24 In light of my above findings that Respondent (a) discharged 
seven employees in violation of 
the Act, (b) denied Local 813 
access to its facility and employees to campaign while allowing 

Local 445 such access, (c) by hired additional employees in 
order to influence the outcome of
 the election, and (d) threat-
ened and interrogated employees, I conclude that the objections 

should be sustained and 
the election set aside. 
CONCLUSIONS OF 
LAW 1. The Respondent, Regal Recycling Company, Inc., is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. Local 813, International Br
otherhood of Teamsters, AFLŒ
CIO, and Local 445, Laborers In
ternational Union of North 
America, AFLŒCIO, are labor or
ganizations within the mean-
ing of Section 2(5) of the Act. 
3. By interrogating employees 
concerning their union activi-
ties, Respondent violated Se
ction 8(a)(1) of the Act. 
                                                          
 24 No evidence was presented as to 
the complaint allegation that Rios 
prevented an employee from voting in the election, and I therefore 
recommend that it be dismissed. 
 REGAL RECYCLING, INC. 3774. By threatening employees with discharge for criticizing 
Local 445, Respondent violated Section 8(a)(1) of the Act. 
5. By threatening to demand to see the immigration papers of 
its employees in the context of 
a meeting at which it sought to 
discourage membership in Local 813, Respondent violated 
Section 8(a)(1) of the Act. 
6. By threatening to close its 
shop if its employees selected 
Local 813, Respondent violated Section 8(a)(1) of the Act. 
7. By informing its employees that they already had a union, 
and that they should not join 
Local 813, Respondent violated 
Section 8(a)(1) of the Act. 
8. By hiring additional employ
ees to influence the outcome 
of the election, Respondent violat
ed Section 8(a)(1) of the Act. 
9. By denying access to its employees and facility to Local 
813, while at the same time providing such access to Local 445, 
Respondent violated Section 8(a)(1) and (2) of the Act. 
10. By issuing a warning to its employee Edgar Pineda on 
November 19, 1992, Respondent vi
olated Section 8(a)(1) and 
(3) of the Act. 
11. By discharging employees Maynor Lima Bobadillo, 
Hugo Carrillo, Mario Carrillo, Joel Chinchilla, Julio Del Cid, 

Mario Ortiz, and Nery Perez because of their activities in behalf 
of Local 813, Respondent violated
 Section 8(a)(1) and (3) of 
the Act. 
12. The following unit is appropriate for the purposes of col-
lective bargaining within the m
eaning of Section 9(b) of the Act:  All full time and regular part time pickers, sorters and ma-
chine operators, mechanic and welder employed by the Em-
ployer at its 172-06 Douglas Av
enue, Jamaica, New York lo-
cation, excluding all office clerical employees, guards and su-
pervisors as defined in Section 2(11) of the Act. 
 13. Since July 17, 1992, Local 813 has been the exclusive 
collective-bargaining representative of the employees set forth 
in the appropriate collective-bargaining unit, above. 
14. By the conduct set forth in paragraphs 3Œ11, above, Re-
spondent has undermined the majority status of Local 813, and 
has precluded any likelihood that a fair election could be held.  
15. Respondent has violated Se
ction 8(a)(5) and (1) of the 
Act since July 17, 1992, by refu
sing to recognize and bargain 
with Local 813 in the above-defined collective-bargaining unit.  
16. The unfair labor practices found above constitute unfair 
labor practices affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act. 
17. Respondent has not violated 
the Act in any other respect 
as alleged in the complaint as to
 which no violations have been 
found. THE REMEDY Having found that Respondent has engaged in unlawful con-
duct under the Act, I will reco
mmend that it cease and desist 
therefrom, and take certain affirmative action which is neces-
sary to effectuate the policies of the Act. 
Having found that Local 813 represented an uncoerced ma-
jority of Respondent™s employ
ees in a unit found appropriate 
for purposes of collective barg
aining on July 17, 1992, the day 
the Respondent received the union™s request for recognition, 
and continued to enjoy majority support when Respondent 
began committing unfair labor practices, it is recommended that 
a bargaining order issue effective July 17, 1992, and that Re-
spondent be ordered to post an 
appropriate notice to employees. 
In the event that it is ultimately determined that a bargaining 
order is not warranted, having sustained certain objections to 
the election held on October 30, 1992, it is recommended in 
that circumstance that the results of the election be overturned 
and a second election directed. 
Regarding the seven unlawfully
 discharged employees, Re-
spondent argues that no reinstat
ement or backpay remedy may 
be ordered because they have not proven that they are entitled 
to lawful residence in the United States. In fact, Joel Chinchilla, 
Julio Del Cid, and Nery Perez testified that they had done noth-
ing to apply for legal status.  
The Board™s normal remedy in cases involving discharges 
includes requiring the offer of immediate reinstatement and 
back pay. The Board has held that such undocumented aliens 
are entitled to an offer of reinstatement and back pay unless 
Respondent could prove their illegal presence by means of a 
final deportation order of the Immigration and Naturalization 
Service. 
Del Rey Tortilleria
, 302 NLRB 216 (1991), revd. 787 
F.2d 1118 (7th Cir. 1992). Since 
Respondent has not met that burden, I will recommend that the Board™s normal remedies 
apply. 
The amounts to be paid to the unlawfully discharged em-
ployees shall be computed in the manner prescribed in 
Florida Steel Corp., 231 NLRB 651 (1977), and 
New Horizons for the
 Retarded, 283 NLRB 1173 1987).  
[Recommended Order omitted from publication.] 
 